2013 COPS Community Policing
Development (CPD)
Program Award Owner’s Manual

U.S. Department of Justice. Office of Community Oriented Policing Services
Joshua Ederheimer, Acting Director

www.cops.usdoj.gov

2013 Community Policing Development (CPD)
Program Award Owner’s Manual
This manual was created to assist COPS Community Policing Development (CPD) Program awardees with the
administrative and financial matters associated with the award.
For more information about your Community Policing Development award, please contact your COPS Program
Manager. If you do not know the name or telephone number of your COPS Program Manager, please contact the COPS
Office Response Center at 800-421-6770.

U.S. Department of Justice
Office of Community Oriented Policing Services
145 N Street NE
Washington, DC 20530
The COPS Office online: www.cops.usdoj.gov
August 2013

COPS Community Policing Development (CPD) Program Owner's Manual

CONTENTS
GETTING STARTED. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1
I. AWARD ACCEPTANCE, TERMS, AND CONDITIONS. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2
The Award Document. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2
Award Terms and Conditions. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3
Reasons for Award Conditions. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3
Review of Award Terms and Conditions. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3
1. Award Owner’s Manual. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4
2. Assurances and Certifications. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4
3. Allowable Costs. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5
4. Travel Costs . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8
5. Supplementing, Not Supplanting. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8
6. Extensions . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8
7. Modifications. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .9
8. Evaluations. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10
9. Reports . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10
10. Grant Monitoring Activities. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10
11. Equal Employment Opportunity Plan (EEOP). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11
12. Criminal Intelligence Systems. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12
13. Sole Source Justification. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13
14. Employment Eligibility . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14
15. State Information Technology Point of Contact. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14
16. False Statements. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14
17. Public Release Information . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15
18. News Media. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15
19. Paperwork Reduction Act (PWRA) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 16
20. Human Subjects Research . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 16
21. Copyright . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 17
22. Additional High-Risk Grantee Requirements. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 18
23. System for Award Management (SAM) and Universal Identifier Requirements. . . . . . . . . . . . . 18
24. Reporting Subawards and Executive Compensation. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 19
25. Federal Civil Rights Laws. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 22
What are the specific rules regarding termination of award funding?. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 23
Accepting the Award. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 23
Who should sign the Award Document for our agency?. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 24
When must the Award Document be signed?. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 24
II. THE COOPERATIVE AGREEMENT. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 25
The Cooperative Agreement Document . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 25
III. PROCUREMENT PROCESS. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 40
What documentation must be submitted to the COPS Office for sole source approval?. . . . . . . . . . . . . . . 40

i

COPS Community Policing Development (CPD) Program Owner's Manual

IV. ACCESSING AWARD FUNDS. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 42
Payment Method. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 42
What method of payment is used?. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 42
Setting Up Your Account . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 42
How do we set up a GPRS account?. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 42
How do we fill out the payment enrollment forms? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 42
When should Federal Financial Reports be filed?. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 43
Additional Payment Questions. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 43
Can we receive advances?. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 43
How often do we request reimbursement of costs?. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 43
Can we earn interest on our award funds?. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 44
Matching Funds. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 44
V. FINANCIAL RECORD MAINTENANCE. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 45
Accounting Systems and Records. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 45
What accounting systems are required?. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 45
What records must be kept?. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 45
How long must documents be kept? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 45
What if we have more than one award?. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 45
Who may access our records?. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 45
VI. FEDERAL AUDIT REQUIREMENTS. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 46
Requirements and Audits. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 46
What are the regulations governing SAA requirements?. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 46
Who must have an SAA audit?. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 46
What is the role of the Office of the Inspector General (OIG)?. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 46
How are COPS Office awards selected for an OIG audit?. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 47
Typical Audit Findings. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 47
VII. REPORTS . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 48
Federal Financial Reports. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 48
How do we file Federal Financial Reports?. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 48
How will award funds be monitored?. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 49
Program Progress Reports. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 49
What kind of information will these reports require?. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 49
Do we need to request a progress report?. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 49
How do we file progress reports? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 49
Will the data that I submit be publicly available? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 49
How can I complete a COPS Office progress report online? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 49
How do I obtain access to complete the COPS Office progress report? . . . . . . . . . . . . . . . . . . . . . . . . . . . 50
What if I make a mistake or need to modify my progress report after it is submitted? . . . . . . . . . . . . . 50
Contact Points to Obtain Technical Assistance and Report Violations . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 50
VIII. WHEN THE AWARD PERIOD HAS ENDED. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 51
Final Federal Financial Report (SF-425). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 51
When should all of the award monies be spent? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 51
Final Program Progress (Closeout) Report. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 51
Equipment Disposition. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 51

ii

COPS Community Policing Development (CPD) Program Owner's Manual

IX. CONCLUSION. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 52
X. GLOSSARY OF TERMS. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 52
XI. APPENDIXES. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 56
Appendix A – List of Source Documents. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 56
Appendix B – Assurances and Certifications. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 57
Appendix C – Community Policing Defined. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 64
Appendix D – Sole Source Justification Facts . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 70
Appendix E – Conference Reporting Requirements . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 72
Appendix F – Consultant/Contractor Rate Information Sheet. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 73

iii

COPS Community Policing Development (CPD) Program Owner's Manual

GETTING STARTED

Congratulations on receiving an award from the U.S. Department of Justice (DOJ), Office of Community
Oriented Policing Services (COPS Office). The COPS Community Policing Development (CPD) Program
awards provide funding to advance the practice of community policing in law enforcement agencies
through knowledge resource products and services such as training and technical assistance, the
development of innovative community policing strategies, applied research, guidebooks, and/or best
practice documents.
According to the COPS Office, community policing is a philosophy that promotes organizational
strategies, which support the systematic use of partnerships and problem-solving techniques, to
proactively address the immediate conditions that give rise to public safety issues such as crime, social
disorder, and fear of crime. For a complete definition, please see Appendix C, “Community Policing
Defined.”
This COPS Community Policing Development (CPD) Program Award Owner’s Manual will assist your agency
with the administrative and financial matters associated with your award. It was developed to ensure that all
COPS CPD awardees are able to clearly understand and meet the requirements of their award. Please review
this manual carefully because a failure to follow award requirements can have serious ramifications. Please
do not hesitate to call your COPS Program Manager as listed in your agency’s award package or the COPS
Office Response Center at 800-421-6770 if you need assistance with the implementation of your award.
Thank you for providing us with the opportunity to work in partnership with you on this important project.

1

COPS Community Policing Development (CPD) Program Owner's Manual

I. AWARD ACCEPTANCE, TERMS, AND CONDITIONS

To officially accept and begin your COPS CPD Program award, your agency must access
www.cops.usdoj.gov and select the Account Access link in the upper right corner to log in, review,
and electronically sign the Award Document with the Award Terms and Conditions; if applicable, the
Cooperative Agreement that is incorporated by reference into the Award Document; and, if applicable,
the Special Award Conditions and/or High Risk Conditions in the Award Document Supplement within 45
days of the date shown on the award congratulatory letter.
Your agency will not be able to draw down grant funds until the COPS Office receives your signed Award
Document. For more information on drawing down grant funds, please see Section IV, “Accessing Award
Funds.”

The Award Document
The Award Document is the document indicating your official award funding amount, the award number,
the award terms and conditions, and the award start and end dates. Please note that if your award includes
a Cooperative Agreement, it is incorporated by reference into the Award Document and by signing the
Award Document, your agency has entered into the Cooperative Agreement with the COPS Office and
agrees to abide by all the requirements in the Cooperative Agreement.
The Award Document is preprinted with your agency’s law enforcement and government executives’ names
and addresses. For non-law enforcement agencies (universities, private organizations, etc.), the authorized
officials are the programmatic and financial officials who have the ultimate signatory authority to sign
contracts on behalf of your organization. If this information is incorrect or has changed, please complete the
Change of Information (COI) form online at www.cops.usdoj.gov through the Account Access option. If the
law enforcement or government official has changed since the time of application, please have the current
law enforcement executive and/or government executive for your agency sign the Award Document. Be
sure to familiarize yourself with all terms, conditions, and requirements of your award before signing the
Award Document. To officially accept your award, please electronically sign the Award Document within 45
days of the date shown on the award congratulatory letter. Print and retain a copy of all pages of the Award
Document, Award Terms and Conditions and, if applicable, the Cooperative Agreement and/or the Award
Document Supplement for your records.
The award start date indicated on the Award Document means that your agency may be reimbursed for
any allowable costs incurred on or after this date. The duration of your CPD Award is listed on your award
document.
Your award number is in the following format: 2013-XX-XX-XXXX for FY2013 awards. The COPS Office tracks
award information based upon this number. Therefore, it is important to have your agency’s award number
(and/or your agency’s ORI number) readily available when corresponding with the COPS Office.
Your ORI number begins with your state abbreviation followed by five numbers and/or letters (e.g.,
VA00000). This number is assigned by the Federal Bureau of Investigation (FBI) for use in tracking information
for the Uniform Crime Report (UCR). The COPS Office tracks programmatic award information based upon
this ORI number. If your agency does not have an ORI number assigned by the FBI, the COPS Office assigns a
non-official ORI code to use as an agency identifier (in such cases, the last two digits will be “ZZ”). If you have
any questions regarding your award, please refer to your award number or your agency’s ORI number when
corresponding with the COPS Office.

2

COPS Community Policing Development (CPD) Program Owner's Manual

Your OJP vendor number, in most circumstances, is your agency’s nine- or thirteen-digit federal tax
identification number assigned to you by the Internal Revenue Service. If your OJP vendor number differs
from your tax identification number, the OJP vendor number is only to be used for administrative purposes
in connection with this award program, and should not be used for Internal Revenue Service purposes.

Award Terms and Conditions
The award terms and conditions are listed on your agency’s Award Document. By accepting this award, you
are obtaining federal funds from the COPS Office. As part of that agreement, your agency acknowledges
that it will comply with these terms and conditions (and, if applicable, any additional special conditions
specific to your agency). The section that follows describes each of the award conditions in detail, their
rationale, and their implications. It also addresses many frequently asked questions. If you have additional
questions concerning any of these award conditions, please contact your COPS Program Manager or call
the COPS Response Center at 800-421-6770.
In limited circumstances, your award may be subject to special conditions that prevent your agency from
drawing down or accessing award funds until the special conditions are satisfied as determined by the
COPS Office. Any special conditions will be included in the Award Document Supplement. However, if you
have questions about the special conditions, please contact your assigned COPS Program Manager.

Reasons for Award Conditions
The requirements of your CPD award are established within:

•
•

The Public Safety Partnership and Community Policing Act of 1994 which established the COPS Office

•

The specific CPD requirements established by the COPS Office

Applicable rules, regulations and policies issued by the U.S. Department of Justice, Office of
Management and Budget (OMB), the Government Accountability Office (GAO), and the United States
Treasury

A list of source documents for this booklet is provided in Appendix A. You may request copies of any source
reference document from:
Office of Administration, Publication Unit
New Executive Office Building
725 17th Street NW, Room G 236
Washington, DC 20503
COPS-specific documents may be requested directly from the COPS Office by calling your COPS Program
Manager.

Review of Award Terms and Conditions
By signing the Award Document to accept this CPD award, your agency agrees to abide by the following
award terms and conditions:

3

COPS Community Policing Development (CPD) Program Owner's Manual

1. Award Owner’s Manual
The awardee agrees to comply with the terms and conditions in this 2013 COPS Community Policing Development
Program Award Owner’s Manual; COPS statute (42 U.S.C. 3796dd, et seq.); 28 C.F.R. Part 66 or 28 C.F.R. Part 70 as
applicable (governing administrative requirements for awards and cooperative agreements); 2 C.F.R. Part 225
(OMB Circular A-87), 2 C.F.R. Part 220 (OMB Circular A-2 1), 2 C.F.R. Part 230 (OMB Circular A- 122) and 48 C.F.R.
Part 31.000 et seq. (FAR 31.2) as applicable (governing cost principles); OMB Circular A-133 (governing audits);
representations made in the Community Policing Development Program grant application; the Cooperative
Agreement; and all other applicable program requirements, laws, orders, regulations, or circulars.
Why This Condition:
This manual has been designed to inform you of the requirements, laws, regulations, and policies that apply
to your award. Your agency will be responsible for the information and rules contained in this manual and
for implementing your award in compliance with the applicable terms, conditions, and regulations. More
detailed guidance regarding any particular award requirement or your agency’s specific circumstances can
be requested through your COPS Program Manager.
What You Should Do:
Please read the entire CPD Program Award Owner’s Manual carefully prior to signing the Award Document.
If you have any questions, please contact your COPS Program Manager. When accepting your award, you
should ensure that the proper reporting and financial systems are in place to satisfy the award requirements.

2. Assurances and Certifications
The awardee acknowledges its agreement to comply with the Assurances and Certifications forms that were
signed as part of its Community Policing Development Program application.
Why This Condition:
Although the COPS Office has made every effort to simplify the process of applying for and receiving
awards, several provisions of federal law require us to seek your assurances and certification regarding
certain matters. Most of the assurances and certifications apply to all federal award programs.
What You Should Do:
Applicants to COPS Office award programs are required to sign the Assurances and Certifications forms at
the time of application. Signing these documents assures the COPS Office that you have read, understood,
and accepted the award terms and conditions outlined in the Assurances and Certifications. Please read
these documents carefully as signatures on these documents are treated as a material representation of fact
upon which reliance will be placed when the U.S. Department of Justice determines whether to award the
covered award. Additional copies of the Assurances and Certifications forms are contained in Appendix B of
this manual. If you have any questions about them, please contact your assigned COPS Program Manager
via the COPS Response Center at 800-421-6770.

4

COPS Community Policing Development (CPD) Program Owner's Manual

3. Allowable Costs
The funding under this project is for the payment of approved costs for Community Policing Development
purposes. The allowable costs for which your agency’s award has been approved are limited to those listed on the
Financial Clearance Memorandum, which is included in your agency’s award package.
The Financial Clearance Memorandum specifies the costs that your agency is allowed to fund with your
Community Policing Development award. It also describes any costs which have been disallowed after review of
your proposed budget. Your agency may not use Community Policing Development award funds for any costs
that are not identified as allowable in the Financial Clearance Memorandum.
Why This Condition:
COPS CPD Program funding may only be used to pay for items and services approved by the COPS Office as
reflected in the Financial Clearance Memorandum (FCM). The 2013 COPS CPD Program funds are to be used
to advance the practice of community policing in law enforcement agencies through the development of
knowledge resource products and services such as training and technical assistance, the development of
innovative community policing strategies, applied research, guidebooks, and/or best practice documents
that are national in scope.
To be eligible for payment under this award, the purchase of approved items must be made on or after
the award start date and comply with the guidelines described in Section IV, “Accessing Award Funds,”
of this manual. Section V, “Financial Record Maintenance,” outlines the types of records you must keep to
document that you followed this award condition. Purchases must also reflect the costs that were approved
in the FCM.
What You Should Do:
Refer to your FCM for the list of approved allowable cost categories. Listed below are the budget categories
that may appear on your FCM. As long as funds are spent during the award period on the project costs that
were documented in your application’s budget summary and approved by the COPS Office through the
issuance of the FCM, this award condition will be satisfied. All awardees should keep and maintain the most
recent, approved version of their 2013 CPD application for future reference.
Personnel (Salaries and Benefits)
Personnel expenses may be reimbursed for project activities that take place on or after the award start date.
In addition, a position’s salary must be reasonable for the services rendered, and must be paid to a person
appointed under the law or rules governing hiring by your agency. Salary payments must be based on
payroll records. Time and attendance records or the equivalent must support payroll records.
For awardees that are state, local, or tribal government entities, award-funded salary and benefit costs
must supplement, not supplant (replace), locally-funded personnel costs that would have been funded
even in the absence of this award. If any civilian personnel are employed on a part-time or temporary basis,
then your agency must specify the percentage of time that each person is working solely on the project
identified in your agency’s CPD proposal.
Fringe benefits may be paid if they are part of a reasonable compensation package offered to your
employees. Particular items of fringe benefits must fall within the categories authorized by the COPS Office.
Authorized fringe benefits include FICA, Social Security, health insurance, life insurance, vacation, sick leave,
retirement, worker’s compensation, and unemployment insurance.

5

COPS Community Policing Development (CPD) Program Owner's Manual

Equipment/Technology
To be eligible for payment under this award, the purchase of equipment and technology must occur on or
after the award start date, the items must be those specifically applied for and approved by the COPS Office,
and they must meet the guidelines described in 28 C.F.R. Parts 66 or 70, as applicable. For awardees that
are state, local, or tribal government entities, award-funded equipment and technology must supplement,
not supplant (replace), locally-funded items that would have been funded even in the absence of this
award. Funds currently budgeted or obligated for the purchase of equipment and technology may not be
reallocated to other purposes or reimbursed upon receiving the CPD award.
Supplies
All supplies must be solely used for the project identified in your project proposal. Reimbursements for
office supplies that are consumed by routine administrative purposes instead of project-related activities
are prohibited. Items must meet the guidelines described in 28 C.F.R. Part 66.33 or 28 C.F.R. Part 70.35, as
applicable.
Travel/Training
Travel costs for transportation, lodging, subsistence, and related items are allowable under the CPD Program
with prior approval from the COPS Office. For awardees subject to 2 C.F.R. Part 220 (OMB Circular A-21)
Cost Principles for Educational Institutions; 2 C.F.R. Part 225 (OMB Circular A-87) Cost Principles for State,
Local and Indian Tribal Governments; or 2 C.F.R. Part 230 (OMB Circular A-1 22) Cost Principles for Non-Profit
Organizations, travel costs incurred directly by the awardee or costs incurred for project-related nonawardee travel will be reimbursed based upon the awardee’s written institutional travel policy if the costs
are reasonable and allocable under the project. In the absence of an acceptable and available institutional
travel policy, allowable per diem travel costs for lodging, meals, and incidentals will be reimbursed based on
the established U.S. General Services Administration (GSA) per diem rates for the relevant geographic area.
These rates can be found at www.gsa.gov. Allowable airfare travel costs will be reimbursed based upon the
lowest discount commercial airfare, the federal government contract airfare (if authorized and available), or
standard coach airfare, unless otherwise authorized in advance by the COPS Office.
For awardees subject to 48 C.F.R. Part 31.000, et seq. (FAR-31.2) Cost Principles for Commercial Organizations,
travel costs incurred directly by the awardee will be reimbursed if the costs are reasonable and allocable
under the project. Travel costs for lodging, meals, and incidental expenses may be reimbursed based upon
per diem, actual expenses, or a combination of these methods, as long as the reimbursement rate does not
exceed established GSA per diem rates as set forth in the Federal Travel Regulation. Transportation costs may
be reimbursed based on mileage rates, actual costs incurred, or a combination of these methods. Allowable
airfare travel costs will be reimbursed based upon standard coach fare, unless otherwise authorized in
advance by the COPS Office.
The COPS CPD Program will fund award-related travel costs for the awardee agency or other (nonawardee) individuals to attend training and technical assistance conferences, seminars, or classes, or
to visit a site specified in the application. Allowable expenses for award-related lodging, meals, and
incidental expenses that were included in the application have been approved by the COPS Office as
part of the CPD award and final budget. Your agency should keep timely and accurate records of all
travel expenses. If at any time these costs change, you should immediately contact your COPS Program
Manager.

6

COPS Community Policing Development (CPD) Program Owner's Manual

Contracts/Consultants
Compensation for individual consultant services procured under a COPS Office award must be reasonable
and allocable in accordance with OMB Cost Principles, and consistent with that paid for similar services in
the marketplace. Unless otherwise approved by the COPS Office, consultant rates will be based on the salary
a consultant receives from his or her primary employer, as applicable, up to $550 per day. For consultant or
contractor rates which exceed $550 per day, the COPS Office requires written justification if the consultants
or contractors are hired through a noncompetitive bidding process, and awardees must receive COPS Office
approval of those rates before drawing down award funds. Determinations of approval will be made on a
case-by-case basis.
Fringe benefits may be paid if they are part of a reasonable compensation package offered to your
employees. Particular items of fringe benefits must fall within the categories authorized by the COPS Office.
Authorized fringe benefits include FICA, Social Security, health insurance, life insurance, vacation, sick leave,
retirement, worker’s compensation, and unemployment insurance.
Other Costs
Project-related expenditures that do not conform to any of the category descriptions specified above were
included in this section of your FCM. In addition, items that have a direct correlation to the overall success
of an awardee’s project objectives and are necessary for the project to reach full implementation will be
considered on a case-by-case basis by the COPS Office.
For awardees that are state, local, or tribal government entities, requests may be made only for items or
positions that are not otherwise budgeted with state, local, or Bureau of Indian Affairs (BIA) funds, and would
not be funded in the absence of the CPD award.
If at any time you are unsure if an item is considered allowable or unallowable, please contact your COPS
Program Manager for further assistance.
Indirect Costs
Indirect cost rates are federally negotiated and approved rates that are based on audited and documented
expenses that are approved to be included within an indirect cost rate. If applicable, during the award
period, the awardee will submit all approved indirect cost rates, provisional and final, to the COPS Program
Manager within 30 days of approval and receipt from the cognizant federal agency. It is important that
awardees carefully track and update their indirect cost rates charged against your COPS Office award. You
must make the COPS Office aware of changes in these approved rates throughout your award period.
Please be advised that awardees may not use COPS Office funding for the same item or service also
funded by another Department of Justice award.

7

COPS Community Policing Development (CPD) Program Owner's Manual

4. Travel Costs
Travel costs for transportation, lodging and subsistence, and related items are allowable under the Community
Policing Development Program with prior approval from the COPS Office. Payment for allowable travel costs
will be in accordance with 2 C.F.R. Part 225 (OMB Circular A-87, Cost Principles for State, Local, and Indian Tribal
Governments), 2 C.F.R. Part 220 (OMB Circular A-21, Cost Principles for Educational Institutions), 2 C.F.R. Part 230
(OMB Circular A-122, Cost Principles for Non-Profit Organizations), and 48 C.F.R. Part 31.000 et seq. (FAR-3 1.2, Cost
Principles for Commercial Organizations), as applicable.
Why This Condition:
The COPS CPD Program will fund award-related travel costs for the awardee agency or other (non-awardee)
individuals to attend training and technical assistance conferences, seminars, or classes, or to visit a site
specified in the original application. Allowable expenses for award-related lodging, meals, and incidental
expenses that were included in the application were approved by the COPS Office as part of your agency’s CPD
award and final budget. For more information, please refer to Award Condition #3 on page 5, “Allowable Costs.”
What You Should Do:
Your agency should refer to your FCM for a list of approved travel costs and use CPD funds only for those
approved travel costs incurred during the award period. In addition, your agency should keep timely and
accurate records of all travel expenses. If at any time these costs change, you should immediately contact
your COPS Program Manager.

5. Supplementing, Not Supplanting
State, local, and tribal government awardees must use Community Policing Development funds to supplement,
and not supplant, state, local, or Bureau of Indian Affairs (BIA) funds that are already committed or otherwise
would have been committed for award purposes (hiring, training, purchases, and/or activities) during the award
period. In other words, state, local, and tribal government awardees may not use COPS funds to supplant (replace)
state, local, or BIA funds that would have been dedicated to the COPS-funded item(s) in the absence of the COPS
award.
Why This Condition:
The COPS Office statutory nonsupplanting requirement mandates that award funds not be used to replace
state or local funds (or, for tribal awardees, BIA funds) that would, in the absence of federal aid, be made
available for the award purposes.
What You Should Do:
For state, local, and tribal awardees, CPD funds may not be used to pay for any item or cost funded under
the award (equipment, personnel, training, etc.) if that item or cost was otherwise budgeted with state, local,
or BIA funds. In addition, awardees may not reallocate state, local, or BIA funds from one area within the law
enforcement budget to another as a result of receiving CPD award funds. If you have questions concerning
this award term, and how it pertains to your project budget, please contact your COPS Program Manager.

6. Extensions
Your agency may request an extension of the grant award period to receive additional time to implement your
grant program. Such extensions do not provide additional funding. Only those awardees that can provide a
reasonable justification for delays will be granted no-cost extensions. Extension requests must be received prior
to the end date of the award.
Why This Condition:
Under federal regulations, requests to extend the award period require prior written approval from the COPS
Office. Without an approved extension, your agency is not permitted to draw down federal funding for costs
incurred beyond the official award end date. When justified, the COPS Office will seek to accommodate
reasonable requests for no-cost time extensions to fully implement the COPS Office award.
8

COPS Community Policing Development (CPD) Program Owner's Manual

What You Should Do:
The COPS Office will contact your agency during the last quarter of the award period to determine whether
a no-cost time extension is needed. Requests to extend the award period must be received by the COPS
Office before the official award end date. Failure to submit a request for a no-cost time extension by the end
date may result in the immediate deobligation of any remaining award funds.
Please note that the project period of performance will be extended, if necessary, until the deliverable is
considered final. If the award is set to expire, prior to the final approval of the deliverable, a no-cost extension
will be executed for a reasonable amount of time for the awardee to complete the final deliverable.

7. Modifications
Award modifications under the Community Policing Development Program are evaluated on a case-by-case
basis. All modification requests involving the reallocation of funding between budget categories in excess of 10
percent of the total award amount must be approved, in writing, by the COPS Office prior to their purchase or
implementation. In addition, please be aware that the COPS Office will not approve any modification request that
results in an increase of federal funds.
Why This Condition:
The COPS Office realizes that agencies may need to reprogram award funds. Acceptable examples of such
award modifications include purchasing additional equipment using cost-savings from approved items,
or purchasing a different type of equipment due to changing needs. Under federal regulations, you are
required to expend federal funds only as approved in the FCM. Any request to change or alter an award
should be submitted to the COPS Office for prior approval, prior to their purchase or implementation.
Without prior written approval, you must continue to implement your award as it was originally outlined
and accepted by your agency. Reprogrammed funds must be allocated for items covered within the scope
of the original intent of the cooperative agreement. Please be advised that reprogramming requests for
unallowable costs will not be approved.
Your agency may reprogram its budget up to an aggregate (over the course of your project) of 10 percent
of the total project cost without prior written approval from the COPS Office. However, you should notify
your COPS Program Manager of any reprogramming that falls below the 10 percent threshold as well. Once
the reprogramming of funds totals an aggregate of 10 percent or more of the award, your agency must seek
prior written approval from the COPS Office for any additional budget modification requests.
What You Should Do:
You are required to notify your COPS Program Manager if you determine that your agency will need to
reprogram award funds. If your modification exceeds an aggregated (over the course of your project) 10
percent of your overall award, your agency must access www.cops.usdoj.gov and select the Account Access
link in the upper right corner to log in and submit your request to the COPS Office, providing the proposed
changes, details of why the change is needed, etc.
Please contact your COPS Program Manager for further direction on any additional requirements that
may apply to your modification request. The COPS Office will then evaluate your request and notify your
agency of our decision in writing. Implementation of the modified award budget may begin following
written approval from the COPS Office. Please note that modification approvals for active awards will be
accompanied by a modified Financial Clearance Memo reflecting the approved changes.

9

COPS Community Policing Development (CPD) Program Owner's Manual

8. Evaluations
The COPS Office may conduct monitoring or sponsor national evaluations of the COPS Community Policing
Development Program. The awardee agrees to cooperate with the monitors and evaluators.
Why This Condition:
The Public Safety Partnership and Community Policing Act of 1994 states that evaluations of the program
may be carried out or commissioned by the Attorney General for the furtherance of the purposes of the
Act. The COPS Office conducts evaluations to determine what programs are working, how programs may
be improved, and why certain programs are more successful than others. Specifically, the COPS Office may
assess the way in which your agency implements its CPD award. COPS Office staff and/or evaluators may
study the effectiveness of funded programs, projects, and activities. Evaluators may collect information
about the programs’ effect on crime, victims of crime, and the quality of life in communities. In addition, they
may ask questions about the challenges encountered during project implementation, how residents feel
about community policing, and how police feel about their work. This information will be useful to other
communities and police agencies across the country.
What You Should Do:
When evaluations are undertaken, you may be contacted in writing with specific requests for information.
In general, evaluators may need to speak with individuals in your agency or department, observe activities,
and obtain written reports about and from your agency or department. You will be asked to facilitate any
site visits and information-gathering activities. In addition, you will be asked to provide accurate and timely
information about your award activities. You should fully comply with any requests made regarding these
evaluations.

9. Reports
To assist the COPS Office in the monitoring of your award, your agency will be responsible for submitting periodic
programmatic progress reports and quarterly financial reports.
Why This Condition:
The Public Safety Partnership and Community Policing Act of 1994 and other federal regulations and
policies require that financial assistance provided by the federal government be monitored carefully to
ensure the proper use of federal funds. In addition, the COPS Office seeks to document, on a continuing
basis, the progress of our programs and awardees.
What You Should Do:
This award condition is designed to make your agency aware of reporting requirements associated with
CPD awards. All reports should be submitted to the COPS Office within the deadlines given to avoid
suspension or possible termination of award funds or other remedial actions. For more information, please
refer to Section VII, “Reports,” of this manual.

10. Grant Monitoring Activities
Federal law requires that awardees receiving federal funding from the COPS Office must be monitored to ensure
compliance with their grant conditions and other applicable statutory regulations. The COPS Office is also
interested in tracking the progress of our programs and the advancement of community policing. Both aspects
of grant implementation—compliance and programmatic benefits—are part of the monitoring process
coordinated by the U.S. Department of Justice. Award monitoring activities conducted by the COPS Office include
site visits, office-based grant reviews, alleged noncompliance reviews, financial and programmatic reporting, and
audit resolution. As a COPS Community Policing Development awardee, you agree to cooperate with and respond
to any requests for information pertaining to your grant.

10

COPS Community Policing Development (CPD) Program Owner's Manual

Why This Condition:
The Public Safety Partnership and Community Policing Act of 1994 states that each award program must
contain a monitoring component. The COPS Office actively monitors how awardees are adhering to COPS
Office award requirements and develops the best technical assistance based on this feedback.
What You Should Do:
Your agency may be required to accommodate routine and non-routine efforts by the COPS Office, or an
entity designated by the COPS Office, to examine your agency’s use of federal funds, both programmatically
and financially. The most common ways are:
1.

Site Visits—The COPS Office conducts awardee site visits to ensure compliance with award
terms and conditions. These visits also provide firsthand observation of the awardee’s community
policing strategies. Promising practices identified during site visits are documented and may be
shared with the law enforcement community. Technical assistance and follow-up actions are
conducted to address potential and actual vulnerabilities. The purpose of site visits is therefore
three-fold: review community policing activities, ensure awardee compliance, and provide
customer service and technical assistance. If selected, you will be notified in writing in advance of
any on-site review of your COPS Office awards. This review is generally performed over one or more
days and also provides an opportunity for your agency representatives to seek assistance on any
award implementation issues. Your agency will be notified in writing of the results and any action
required to remedy identified award violations.

2.

Office-Based Grant Reviews (OBGR)—In lieu of a site visit, certain awards are selected for a
review conducted at the COPS Office. If selected, your agency will be contacted at the start of
this review and our staff will work with your agency to correct any award problems or deficiencies
through telephone, e-mail, fax, and/or written correspondence with your agency.

3.

Complaints—The COPS Office responds to complaints from citizens, labor associations, media,
and other sources. Written complaints or allegations are reviewed by the COPS Office Grant
Monitoring Division, and may result in a review of your agency’s awards to determine compliance
with award conditions.

Awardees are responsible for remedying any award noncompliance that is identified through these or
other monitoring or auditing activities. Remedies for noncompliance may include, but are not limited
to: suspending award funding, repaying misused award funds, voluntary withdrawal from or involuntary
termination of remaining award funds, and restrictions from receiving future COPS Office awards. To avoid
findings of noncompliance, awardees are strongly encouraged to contact the COPS Office at any time
during the life of a COPS Office award with questions concerning award requirements and also to maintain
all relevant documentation that may demonstrate award compliance. For more information, please contact
the COPS Office Grant Monitoring Division at 800-421-6770 or at AskCopsRC@usdoj.gov.

11. Equal Employment Opportunity Plan (EEOP)
All recipients of funding from the COPS Office must comply with the federal regulations pertaining to the
development and implementation of an Equal Employment Opportunity Plan (28 C.F.R. Part 42 subpart E).
Why This Condition:
It is the experience of the Justice Department in implementing its responsibilities under the Omnibus Crime
Control and Safe Streets Act of 1968 (Safe Streets Act), the statute that funds the COPS Office, that “the full
and equal participation of women and minority individuals in employment opportunities in the criminal
justice system is a necessary component to the Safe Streets Act’s program to reduce crime and delinquency
in the United States” (28 C.F.R. § 42.301). EEOPs do not impose quotas or hiring requirements on recipients.

11

COPS Community Policing Development (CPD) Program Owner's Manual

What You Should Do:
The obligations to comply with the EEOP requirement differ depending on your organization’s legal status,
the number of its employees, and the amount of the award.
If your organization has fewer than 50 employees or receives an award of less than $25,000 or is a nonprofit
organization, a medical institution, an educational institution, or an Indian tribe, then it is exempt from the
EEOP requirement. To claim the exemption, your organization must complete and submit Section A of the
Certification Form to the Office for Civil Rights (OCR), Office of Justice Programs, U.S. Department of Justice, 810
7th Street NW, Washington, DC 20531. The Certification Form can be found at www.ojp.usdoj.gov/about/
ocr/pdfs/cert.pdf.
If your organization is a governmental agency or private business and has received an award
between $25,000 and $500,000 and has 50 or more employees (counting both full- and part-time
employees but excluding political appointees), then it has to prepare a Utilization Report (formerly
called an EEOP Short Form), but it does not have to submit it to the OCR for review. Instead, your
organization has to maintain the Utilization Report on file and make it available to the OCR for review
on request. In addition, your organization has to complete and submit Section B of the Certification
Form to the Office for Civil Rights (OCR), Office of Justice Programs, U.S. Department of Justice, 810 7th
Street NW, Washington, DC 20531. The Certification Form can be found at www.ojp.usdoj.gov/about/ocr/
pdfs/cert.pdf.
If your organization is a governmental agency or private business and has received an award for $500,000 or
more and has 50 or more employees (counting both full- and part-time employees but excluding political
appointees), then it has to prepare a Utilization Report (formerly called an EEOP Short Form), and submit
it to the Office for Civil Rights (OCR), Office of Justice Programs, U.S. Department of Justice, 810 7th Street
NW, Washington, DC 20531 for review within 60 days of the notification of the award. In addition, your
organization has to complete and submit Section C of the Certification Form to the OCR. The Certification
Form can be found at www.ojp.usdoj.gov/about/ocr/pdfs/cert.pdf.
For assistance in developing a Utilization Report, please consult the OCR’s website at www.ojp.usdoj.
gov/about/ocr/eeop.htm. To comply with the EEOP requirements, you may request technical assistance
from an EEOP specialist at the OCR by telephone at 202-307-0690, by TTY at 202-307-2027, or by e-mail at
EEOPforms@usdoj.gov.

12. Criminal Intelligence Systems
Awardees using Community Policing Development funds to operate an inter-jurisdictional criminal intelligence
system must comply with operating principles of 28 C.F.R. Part 23. The awardee acknowledges that it has
completed, signed and submitted with its grant application the Reviews and Certifications form certifying that it
will comply with 28 C.F.R. Part 23.
Why This Condition:
If your agency receives funding for equipment or technology that will be used to operate an interjurisdictional criminal intelligence system, you must comply with the operating principles found at 28 C.F.R.
Part 23. An “inter-jurisdictional criminal intelligence system” is generally defined as a system that receives,
stores, analyzes, and exchanges or disseminates data regarding ongoing pre-arrest criminal activities
(examples of such activities include, but are not limited to, loan sharking, drug or stolen property trafficking,
gambling, extortion, smuggling, bribery, and public corruption) and shares this data with other law
enforcement jurisdictions. 28 C.F.R. Part 23 contains operating principles for these inter-jurisdictional criminal
information systems that protect individual privacy and constitutional rights.

12

COPS Community Policing Development (CPD) Program Owner's Manual

If your agency will use CPD award funds simply to operate a single agency database (or other unrelated
forms of technology) and will not share criminal intelligence data with other jurisdictions, 28 C.F.R. Part 23
does not apply to this award.
What You Should Do:
All CPD awardees were required to agree to the Criminal Intelligence Systems/28 C.F.R. Part 23 Compliance
Special Condition as part of their application proposal so the COPS Office can track which agencies intend
to use their award funds to operate inter-jurisdictional criminal intelligence systems. If your agency intends
to use award funds to operate an inter-jurisdictional criminal intelligence system, you should have indicated
this in your application and certified your agency’s agreement to comply with the operating principles
found at 28 C.F.R. Part 23. Your agency now must comply with 28 C.F.R. Part 23 in operating the interjurisdictional criminal intelligence system funded through your CPD award.

13. Sole Source Justification
Awardees who have been awarded funding for the procurement of an item (or group of items) or service in excess
of $100,000 and who plan to seek approval for use of a noncompetitive procurement process must provide a
written sole source justification to the COPS Office for approval prior to obligating, expending, or drawing down
award funds for that item.
Why This Condition:
In general, award recipients are required to procure funded items through open and free competition.
However, in some instances, awardees may have already determined that competition is not feasible.
What You Should Do:
If you have received an award for an item (or group of items) or service in excess of $100,000 and have
already determined that the award of a contract through a competitive process is infeasible, you must
provide a written justification that explains why it is necessary to contract noncompetitively.
The initial determination that competition is not feasible can be made if one of the following circumstances
exists:
1.

The item (or group of items) or service is available only from a single source

2.

Public exigency or emergency for the requirement will not permit a delay resulting from competitive
solicitation

3.

Competition is determined inadequate after solicitation of a number of sources

The COPS Office will review your request and the supporting information that you provide and will make a
determination as to whether or not an exception can be awarded to the general rule regarding competition.
If submitting a sole source justification request to the COPS Office, please use the format described in Section
III, “Procurement Process,” of this manual.

13

COPS Community Policing Development (CPD) Program Owner's Manual

14. Employment Eligibility
The awardee agrees to complete and keep on file, as appropriate, a Bureau of Citizenship and Immigration Services
Employment Eligibility Verification Form (I-9). This form is to be used by recipients of federal funds to verify that
persons are eligible to work in the United States.
Why This Condition:
Under federal immigration law, all employers are required to take certain steps to ensure that persons that
are hired are legally permitted to work in the United States. The Bureau of Citizenship and Immigration
Services Employment Eligibility Verification Form (I-9) outlines the types of documents that an employer
should review to confirm that a new hire is eligible for employment.
What You Should Do:
You do not need to submit any documentation to the COPS Office to satisfy this condition. Rather, you
should complete and maintain the I-9 forms for all new employees under the guidelines set forth by the
Bureau of Citizenship and Immigration Services. For further information about this requirement, you may
contact the Bureau’s Office of Business Liaison at 800-357-2099 or the National Customer Service Center at
800-375-5283.

15. State Information Technology Point of Contact
The awardee agrees to ensure that the appropriate State Information Technology Point of Contact receives written
notification regarding any information technology project funded by this Community Policing Development
award during the obligation and expenditure period. This is to facilitate communication among local and state
governmental entities regarding various information technology projects being conducted with these award
funds. In addition, the awardee agrees to maintain an administrative file documenting the meeting of this
requirement. For a list of State Information Technology Points of Contact, go to http://it.ojp.gov/default.aspx?area
=policyAndPractice&page=1046.
Why This Condition:
The COPS Office is committed to promoting communication between state and local law enforcement.
What You Should Do:
If applicable, upon receiving the award, your agency should contact your State Information Technology
Point of Contact for further guidance.
The COPS Office is committed to avoiding duplication of existing law enforcement information-sharing
networks or IT systems that involve interagency connectivity between jurisdictions. Therefore, such COPSfunded systems should employ, to the extent possible, existing systems such as Law Enforcement Online
(LEO), Regional Information Sharing Systems (RISS), Joint Regional Information Exchange System (JRIES), etc.,
as the communication backbone to achieve interstate connectivity.

16. False Statements
False statements or claims made in connection with COPS grants may result in fines, imprisonment, or debarment
from participating in federal grants or contracts, and/or any other remedy available by law.
Why This Condition:
This condition advises recipients of the consequences of submitting false claims or statements on
applications, financial and programmatic reports, or other award documents.
What You Should Do:
Ensure that all documentation related to your agency’s receipt and use of award funding (award
applications, progress reports, Federal Financial Reports, etc.) is true and accurate.

14

COPS Community Policing Development (CPD) Program Owner's Manual

17. Public Release Information
The awardee agrees to submit one copy of all reports and proposed publications resulting from this award twenty
(20) days prior to public release. Any publications (written, curricula, visual, sound, or websites) or computer
programs, whether or not published at government expense, shall contain the following statement:
“This project was supported by Cooperative Agreement Number 2013-XX-XX-XXXX awarded by the Office of
Community Oriented Policing Services, U.S. Department of Justice. The opinions contained herein are those of
the author(s) and do not necessarily represent the official position or policies of the U.S. Department of Justice.
References to specific agencies, companies, products, or services should not be considered an endorsement by
the author(s) or the U.S. Department of Justice. Rather, the references are illustrations to supplement discussion
of the issues.
The Internet references cited in this publication were valid as of the date of this publication. Given that URLs and
websites are in constant flux, neither the author(s) nor the COPS Office can vouch for their current validity.”
Why This Condition:
The COPS Office wants to ensure the quality, objectivity, utility, and integrity of information in funded
projects that are disseminated to the public. However, award-funded reports and publications are
not official federal documents and should not be construed to reflect the official policy or position of
the DOJ.
In addition, the COPS Office reserves a royalty-free, nonexclusive, and irrevocable license to reproduce,
publish, or otherwise use, and to authorize others to use, for federal government purposes: (1) the copyright
in any work developed under the award including any related subaward or contract and (2) any copyright to
which an awardee, including its subawardee or contractor, purchases ownership with financial support from
award funds. 28 C.F.R. § § 66.34, 70.36(a).
What You Should Do:
Ensure that all publications (where applicable) relating to your COPS CPD award contain the required
statement listed above.
In addition, the awardee is responsible for acquiring the rights, and ensuring that its subcontractors/authors
acquire the rights, to copyrighted material for inclusion in DOJ publications or other products or deliverables
that are developed under this cooperative agreement, including the payment of required fees. All licensing,
publishing, or similar agreements with a copyright holder, publisher, or other relevant party shall include
provisions giving the Federal Government a royalty-free, non-exclusive, and irrevocable license to reproduce,
publish, or otherwise use, and to authorize others to use, the publication for federal government purposes.

18. News Media
The awardee agrees to comply with the COPS Office policy on contact with the news media. The policy establishes
the COPS Office External Affairs Division as the principal point of contact for the news media for issues relevant to
the COPS Office and/or parameters of the award. The awardee agrees to refer all media inquiries on these topics
directly to the COPS Office External Affairs Division at 202-514-9079.
Why This Condition:
The COPS Office External Affairs Division will coordinate contacts with the news media, provide
supplemental information that may be helpful to you and the media outlet, and make the appropriate DOJ
offices and personnel aware of pending articles and interviews.
What You Should Do:
If you are contacted by a media outlet seeking information, an interview, or other support related to
your COPS Office project, please refer the requesting outlet to the COPS Office External Affairs Division at
202-514-9079.
15

COPS Community Policing Development (CPD) Program Owner's Manual

19. Paperwork Reduction Act (PWRA)
The awardee agrees, if required, to submit all surveys, interview protocols, and other information collections funded
by this award to the COPS Office for submission to the Office of Management and Budget (OMB) for clearance
under the Paperwork Reduction Act (PWRA) of 1995.
Why This Condition:
The purpose of the Paperwork Reduction Act is to reduce, minimize and control paperwork burdens on the
public and to maximize the practical utility and public benefit of information created, collected, disclosed,
maintained, used, shared, and disseminated by or for the Federal Government. 5 C.F.R. § 1320.1.
A collection of information undertaken by an awardee is considered to be conducted or sponsored by a
federal agency only if (1) the awardee is conducting the collection of information at the specific request
of the agency, or (2) the terms and conditions of the award require specific approval by the agency of the
collection of information or the collection procedures. 5 C.F.R. § 1320.3(d).
What You Should Do:
When surveys, interviews, and other methods of information collection are undertaken by you in
furtherance of the objectives of the award, you should contact your COPS Program Manager. The COPS
Program Manager will inform you whether OMB approval of the information collection method is required
and of the procedures necessary to obtain this approval. OMB approval may take several months to receive,
thus awardees are advised to allow ample time for processing of this request.

20. Human Subjects Research
The awardee agrees to comply with the provisions of the U.S. Department of Justice’s common rule regarding
Protection of Human Subjects, 28 C.F.R. Part 46, prior to the expenditure of Federal funds to perform such
activity(ies), if applicable. The awardee also agrees to comply with 28 C.F.R. Part 22 regarding the safeguarding of
individually identifiable information collected from research participants.
Why This Condition:
Protections for human subjects of research are required under DOJ regulations at 28 C.F.R. Part 46. This
regulation constitutes the Federal Policy (Common Rule) for the Protection of Human Subjects. Each
institution engaged in (nonexempt) COPS-supported human subjects research must provide a written
assurance of compliance, satisfactory to the COPS Office, that it will comply with the DOJ human subjects
regulations.
What You Should Do:
If any part of your CPD project contains research or statistical activities which involve human subjects that
are not covered by an exemption set forth in 28 C.F.R. Part 46.101(b)(1-6), you should ensure that you meet
the provisions of the DOJ’s common rule regarding human subjects research risk protections, 28 C.F.R. Part
46, prior to the expenditure of federal funds to perform such activity(ies). By signing the award document,
you also agree to comply with 28 C.F.R. Part 22 regarding the safeguarding of individually identifiable
information collected from research participants.

16

COPS Community Policing Development (CPD) Program Owner's Manual

21. Copyright
If applicable, U.S. Department of Justice regulations permit an awardee to copyright any work that is subject to
copyright and was developed, or for which ownership was purchased, under an award. The awardee agrees that
the COPS Office reserves a royalty-free, nonexclusive and irrevocable license to reproduce, publish, or otherwise use,
and to authorize others to use, for federal government purposes: (1) the copyright in any work developed under
the Community Policing Development award, subaward, or contract; and (2) any rights of copyright to which an
awardee, subawardee, or a contractor purchases ownership with support from Community Policing Development
funds. The awardee also agrees that it is responsible for acquiring the rights, and ensuring that its subawardees/
contractors/authors acquire the rights, to copyrighted material for inclusion in U.S. Department of Justice
publications and other products and deliverables that are developed under the award, including the payment of
required fees. The COPS Office may make available for reproduction material produced under this Cooperative
Agreement by any means, including a DOJ website, a hard copy(ies), or in electronic form(s), without restriction.
When appropriate, U.S. Department of Justice publications and other products and deliverables developed
under the Community Policing Development award should contain the following copyright notice: “Copyright
© [year work was published] [name of copyright owner]. The U.S. Department of Justice reserves a royaltyfree, nonexclusive, and irrevocable license to reproduce, publish, or otherwise use, and authorize others to
use, this publication for federal government purposes. This publication may be freely distributed and used for
noncommercial and educational purposes only.”
Why This Condition:
DOJ regulations allow the recipient of a COPS Office award to copyright any work that is subject to
copyright and was developed, or for which ownership was purchased, under an award.
As a federal government agency whose activities include producing and disseminating law enforcement
materials to advance public safety through community policing across the nation, the COPS Office has an
interest in making your deliverables and products widely available and accessible to the public. The COPS
Office may make available for reproduction any material developed under the award by any means, including
a DOJ website, a hard copy(ies), or in electronic form(s), without restriction. While the awardee owns the
copyright in a COPS-funded work, the COPS Office reserves a royalty-free, nonexclusive, and irrevocable
license to reproduce, publish, or otherwise use, and to authorize others to use, for federal government
purposes: (1) the copyright in any work developed under the award including any related subaward or
contract and (2) any copyright to which an awardee, including its subawardee or contractor, purchases
ownership with financial support from award funds. 28 C.F.R. § § 66.34, 70.36(a).
What You Should Do:
The awardee is responsible for acquiring the rights, and ensuring that its subawardees/contractors/
authors acquire the rights to copyrighted material for inclusion in DOJ publications or other products or
deliverables that are developed under this cooperative agreement, including the payment of required fees.
All licensing, publishing, or similar agreements with a copyright holder, publisher, or other relevant party
shall include provisions giving the Federal Government a royalty-free, non-exclusive, and irrevocable license
to reproduce, publish, or otherwise use, and to authorize others to use, the copyrighted material for federal
government purposes.
To help protect against unauthorized use, COPS-funded publications and other products or deliverables
should contain the above-referenced copyright notice when appropriate.
If applicable, the awardee may copyright work that was developed, or for which ownership was purchased,
under an award. However, please be advised that the DOJ is a nonexclusive licensee and only the legal or
beneficial owner of an exclusive right under a copyright is entitled to institute an infringement action. An
awardee should therefore consult its own legal counsel with any copyright infringement questions. For
more information about registering a copyright, please visit the U.S. Copyright Office at www.copyright.gov.
17

COPS Community Policing Development (CPD) Program Owner's Manual

22. Additional High-Risk Grantee Requirements
The recipient agrees to comply with any additional requirements that may be imposed during the grant
performance period if the awarding agency determines that the recipient is a high-risk awardee (28 C.F.R. Parts 66
and 70).
Why This Condition:
The Uniform Administrative Requirements for Awards and Cooperative Agreements to State and Local
Governments, 28 C.F.R. Part 66.12, and for Institutions of Higher Education, Hospitals and Other Non-Profit
Organizations, 28 C.F.R. Part 70.14, provide that an awardee or applicant may be considered “high risk” if
the Department of Justice determines that there is unsatisfactory performance, financial or administrative
instability, nonconformity with award terms and conditions, or other lack of responsibility. In such cases,
the DOJ may impose special conditions or restrictions that may include requiring the production of
documentation, financial award administration training, on-site monitoring, prior approval for expenditure
of funds, quarterly progress reports, separate bank accounts, or other requirements.
What You Should Do:
In order to obtain a COPS Office award, recipients must agree to comply with any additional requirements
that may be imposed during the award performance period if the awarding agency determines that the
recipient is a high-risk awardee.

23. System for Award Management (SAM) and Universal Identifier
Requirements
The Office of Management and Budget requires federal agencies to include the following standard award term in
all grants and cooperative agreements made on or after October 1, 2010:
A. Requirement for System for Award Management (SAM)
Unless you are exempted from this requirement under 2 C.F.R. Part 25.110, you as the recipient must
maintain the currency of your information in the SAM until you submit the final financial report required
under this award or receive the final payment, whichever is later. This requires that you review and update
the information at least annually after the initial registration, and more frequently if required by changes in
your information or another award term.
B. Requirement for Data Universal Numbering System (DUNS) Numbers
If you are authorized to make subawards under this award, you:
1. Must notify potential subrecipients that no entity (see definition in paragraph C of this award term) may
receive a subaward from you unless the entity has provided its DUNS number to you.
2. May not make a subaward to an entity unless the entity has provided its DUNS number to you.
C. Definitions
For purposes of this award term:
1. System for Award Management (SAM) means the federal repository into which an entity must provide
information required for the conduct of business as a recipient. Additional information about registration
procedures may be found at the SAM Internet site at www.sam.gov.
2. Data Universal Numbering System (DUNS) number means the nine- or thirteen-digit number established
and assigned by Dun and Bradstreet, Inc. (D&B) to uniquely identify business entities. A DUNS number
may be obtained from D&B by telephone (currently 866-705-5711) or the Internet at http://fedgov.dnb.
com/webform.

18

COPS Community Policing Development (CPD) Program Owner's Manual

3. Entity, as it is used in this award term, means all of the following, as defined at 2 C.F.R. Part 25, subpart C:
a. A governmental organization, which is a state, local government, or Indian Tribe;
b. A foreign public entity;
c. A domestic or foreign non-profit organization;
d. A domestic or foreign for-profit organization; and
e. A federal agency, but only as a subrecipient under an award or subaward to a non-federal entity.
4. Subaward:
a. This term means a legal instrument to provide support for the performance of any portion of the
substantive project or program for which you received this award and that you as the recipient award
to an eligible subrecipient.
b. The term does not include your procurement of property and services needed to carry out the
project or program (for further explanation, see Sec.II.210 of the attachment to OMB Circular A-133,
“Audits of States, Local Governments, and Non-Profit Organizations”).
c. A subaward may be provided through any legal agreement, including an agreement that you
consider a contract.
5. Subrecipient means an entity that:
a. Receives a subaward from you under this award; and
b. Is accountable to you for the use of the federal funds provided by the subaward.
Why This Condition:
The purpose of this standard award term is to ensure government-wide uniformity in establishing the DUNS
number as the universal identifier for federal financial assistance applicants, as well as recipients and their
direct subrecipients (if applicable), and to establish the SAM as the repository for standard information about
applicants and recipients.
What You Should Do:
At the time of grant application, your agency was required to provide its DUNS number and be registered in
the SAM database.
Your agency should continue to use the same DUNS number provided in your grant application and
update, as needed, the information associated with that DUNS number. If your agency is authorized to make
subawards under its award, your agency may make subawards only to entities that have DUNS numbers. For
more information about your DUNS number, please contact D&B using the toll-free number 866-705-5711 or
visit http://fedgov.dnb.com/webform.
Your agency must maintain active registration and current information in the SAM until you submit the final
financial report or receive the final payment under your award, whichever is later. Your agency must review
and update its SAM information at least once per year to maintain an active registration status. For more
information about SAM registration, please visit www.sam.gov.

24. Reporting Subawards and Executive Compensation
The Office of Management and Budget requires federal agencies to include the following standard award term in
all grants and cooperative agreements made on or after October 1, 2010:
a. Reporting of first-tier subawards.
1. Applicability. Unless you are exempt as provided in paragraph d. of this award term, you must report
each action that obligates $25,000 or more in federal funds that does not include Recovery funds (as
defined in section 1512(a)(2) of the American Recovery and Reinvestment Act of 2009, Pub. L. 111–5) for a
subaward to an entity (see definitions in paragraph e. of this award term).

19

COPS Community Policing Development (CPD) Program Owner's Manual

2. Where and when to report.
i. You must report each obligating action described in paragraph a.1. of this award term to www.
fsrs.gov.
ii. For subaward information, report no later than the end of the month following the month in
which the obligation was made. (For example, if the obligation was made on November 7, 2013, the
obligation must be reported by no later than December 31, 2013.)
3. What to report.
i. You must report the information about each obligating action that the submission instructions
posted at www.fsrs.gov specify.
b. Reporting Total Compensation of Recipient Executives.
1. Applicability and what to report. You must report total compensation for each of your five most highly
compensated executives for the preceding completed fiscal year, if—
i. the total federal funding authorized to date under this award is $25,000 or more;
ii. in the preceding fiscal year, you received—
(A) 80 percent or more of your annual gross revenues from federal procurement contracts (and
subcontracts) and federal financial assistance subject to the Transparency Act, as defined at 2 C.F.R.
Part 170.320 (and subawards); and
(B) $25,000,000 or more in annual gross revenues from federal procurement contracts (and
subcontracts) and federal financial assistance subject to the Transparency Act, as defined at 2 C.F.R.
Part 170.320 (and subawards); and
iii. The public does not have access to information about the compensation of the executives through
periodic reports filed under section 13(a) or 15(d) of the Securities Exchange Act of 1934 (15 U.S.C.
78m(a), 78o(d)) or section 6104 of the Internal Revenue Code of 1986. (To determine if the public
has access to the compensation information, see the U.S. Security and Exchange Commission total
compensation filings at www.sec.gov/answers/execomp.htm.)
2. Where and when to report. You must report executive total compensation described in paragraph b.1. of
this award term:
i. As part of your registration profile at www.sam.gov.
ii. By the end of the month following the month in which this award is made, and annually thereafter.
c. Reporting of Total Compensation of Subrecipient Executives.
1. Applicability and what to report. Unless you are exempt as provided in paragraph d. of this award term,
for each first-tier subrecipient under this award, you shall report the names and total compensation of
each of the subrecipient’s five most highly compensated executives for the subrecipient’s preceding
completed fiscal year, if—
i. in the subrecipient’s preceding fiscal year, the subrecipient received—
(A) 80 percent or more of its annual gross revenues from federal procurement contracts (and
subcontracts) and federal financial assistance subject to the Transparency Act, as defined at 2 C.F.R.
Part 170.320 (and subawards); and
(B) $25,000,000 or more in annual gross revenues from federal procurement contracts (and
subcontracts), and federal financial assistance subject to the Transparency Act (and subawards); and
ii. The public does not have access to information about the compensation of the executives
through periodic reports filed under section 13(a) or 15(d) of the Securities Exchange Act of 1934 (15
U.S.C. 78m(a), 78o(d)) or section 6104 of the Internal Revenue Code of 1986. (To determine if the public
has access to the compensation information, see the U.S. Security and Exchange Commission total
compensation filings at www.sec.gov/answers/execomp.htm.)

20

COPS Community Policing Development (CPD) Program Owner's Manual

2. Where and when to report. You must report subrecipient executive total compensation described in
paragraph c.1. of this award term:
i. To the recipient.
ii. By the end of the month following the month during which you make the subaward. For
example, if a subaward is obligated on any date during the month of October of a given year
(i.e., between October 1 and 31), you must report any required compensation information of the
subrecipient by November 30 of that year.
d. Exemptions.
If, in the previous tax year, you had gross income, from all sources, under $300,000, you are exempt from
the requirements to report:
i. Subawards, and
ii. The total compensation of the five most highly compensated executives of any subrecipient.
e. Definitions. For purposes of this award term:
1. Entity means all of the following, as defined in 2 C.F.R. Part 25:
i. A governmental organization, which is a state, local government, or Indian tribe;
ii. A foreign public entity;
iii. A domestic or foreign nonprofit organization;
iv. A domestic or foreign for-profit organization;
v. A federal agency, but only as a subrecipient under an award or subaward to a non-federal entity.
2. Executive means officers, managing partners, or any other employees in management positions.
3. Subaward:
i. This term means a legal instrument to provide support for the performance of any portion of the
substantive project or program for which you received this award and that you as the recipient
award to an eligible subrecipient.
ii. The term does not include your procurement of property and services needed to carry out the
project or program (for further explanation, see Sec. ll .210 of the attachment to OMB Circular A–133,
“Audits of States, Local Governments, and Non-Profit Organizations”).
iii. A subaward may be provided through any legal agreement, including an agreement that you or a
subrecipient considers a contract.
4. Subrecipient means an entity that:
i. Receives a subaward from you (the recipient) under this award; and
ii. Is accountable to you for the use of the federal funds provided by the subaward.
5. Total compensation means the cash and noncash dollar value earned by the executive during the recipient’s
or subrecipient’s preceding fiscal year and includes the following (for more information see 17 C.F.R. Part
229.402(c)(2)):
i. Salary and bonus.
ii. Awards of stock, stock options, and stock appreciation rights. Use the dollar amount recognized
for financial statement reporting purposes with respect to the fiscal year in accordance with the
Statement of Financial Accounting Standards No. 123 (Revised 2004) (FAS 123R), Shared Based
Payments.
iii. Earnings for services under non-equity incentive plans. This does not include group life, health,
hospitalization, or medical reimbursement plans that do not discriminate in favor of executives, and
are available generally to all salaried employees.
iv. Change in pension value. This is the change in present value of defined benefit and actuarial
pension plans.

21

COPS Community Policing Development (CPD) Program Owner's Manual

v. Above-market earnings on deferred compensation which is not tax-qualified.
vi. Other compensation, if the aggregate value of all such other compensation (e.g., severance,
termination payments, value of life insurance paid on behalf of the employee, perquisites or
property) for the executive exceeds $10,000.
Why This Condition:
To further federal spending transparency, the Federal Funding Accountability and Transparency Act of 2006
(FFATA) requires, among other things, that information on federal awards (federal financial assistance and
expenditures) be made available to the public via a single, searchable website, which is www.USASpending.
gov. Awardees are responsible for reporting their applicable executive compensation and subaward
information and the award term provides guidance to report the related information, as required by FFATA.
What You Should Do:
At the time of award application, your agency was asked to ensure that it has the necessary processes
and systems in place to comply with the applicable subaward and executive compensation reporting
requirements should it receive funding. If your agency received awards of $25,000 or more, you are required
to report award information on any first-tier subawards totalling $25,000 or more, and, in certain cases, to
report information on the names and total compensation of the five most highly compensated executives
of the recipient and first-tier subrecipients. The FFATA Subaward Reporting System (FSRS), accessible via the
Internet at www.fsrs.gov, is the reporting tool that your agency will use to capture and report subaward
information and any executive compensation data required by FFATA. The subaward information entered
in FSRS will then be displayed on www.USASpending.gov associated with your agency’s award, furthering
federal spending transparency.
For additional information regarding the executive compensation and subaward reporting requirements,
please see Vol. 75, No. 177 (September 14, 2010) of the Federal Register,
www.gpo.gov/fdsys/pkg/FR-2010-09-14/pdf/2010-22705.pdf.

25. Federal Civil Rights Laws
As a condition of receipt of federal financial assistance, you acknowledge and agree that you will not (and will
require any subgrantees, contractors, successors, transferees, and assignees not to), on the ground of race, color,
religion, national origin (which includes providing limited English proficient persons meaningful access to your
programs), sex, disability or age, unlawfully exclude any person from participation in, deny the benefits of or
employment to any person, or subject any person to discrimination in connection with any programs or activities
funded in whole or in part with federal funds. These civil rights requirements are found in the non-discrimination
provisions of Title VI of the Civil Rights Act of 1964, as amended (42 U.S.C. § 2000d); the Omnibus Crime
Control and Safe Streets Act of 1968, as amended (42 U.S.C. § 3789d); Section 504 of the Rehabilitation Act of
1973, as amended (29 U.S.C. § 794); the Age Discrimination Act of 1975 (42 U.S.C. 6101 et seq.); Title IX of the
Education Amendments of 1972, as amended (20 U.S.C. 1681 et seq.); and the corresponding DOJ regulations
implementing those statutes at 28 C.F.R. Part 42 (subparts C, D, E, G, and I). You also agree to comply with
Executive Order 13279 Equal Treatment for Faith-Based Organizations and its implementing regulations
at 28 C.F.R. Part 38, which requires equal treatment of religious organizations in the funding process and
nondiscrimination of beneficiaries by Faith-Based Organizations on the basis of belief or non-belief.
Why This Condition:
In establishing financial assistance programs, Congress linked the receipt of federal funding to compliance
with federal civil rights laws. As a result, awardees are required to comply with the civil rights requirements
found in the non-discrimination provisions referenced above. A hold may be placed on your award if it
is deemed that your agency is not in compliance with federal civil rights laws and/or is not cooperating
with an ongoing federal civil rights investigation. If a hold is placed on your award, you will not be able to
obligate or draw down federal funds under your agency’s COPS Office award until you comply with federal
civil rights laws and/or cooperate with any ongoing federal civil rights investigation.
22

COPS Community Policing Development (CPD) Program Owner's Manual

What You Should Do:
As a recipient of federal financial assistance from the COPS Office, you are required to comply with the
applicable federal civil rights laws and to collect data and information sufficient to permit effective
enforcement of such laws and to cooperate with any federal civil rights investigation, which includes
providing access to records, accounts, documents, information, facilities, and staff.

What are the specific rules regarding termination of award funding?
The COPS Office has the right to sanction or terminate your agency’s project when there is reason to believe
that your agency:

•

Is not substantially complying with the award requirements or other applicable provisions of
federal law

•
•
•

Is failing to make satisfactory progress toward the goals or strategies outlined in its application

•
•

Is not submitting financial or programmatic reports in a timely manner

•

Is providing other good cause for sanctions or termination as determined by the COPS Office

Is not adhering to award requirements or conditions
Is proposing substantial plan changes to the extent that, if originally submitted, would have
resulted in the application being denied funding
Is filing false statements or certifications in connection with an application, periodic report, or
other award-related documents

In these instances, the COPS Office may:

•
•
•
•
•

Temporarily withhold payments pending correction of the situation by your agency

•
•
•

Withhold or bar your agency from obtaining future awards

Disallow all or part of the cost of the activity or action not in compliance
Wholly or partly suspend or terminate your award
Require that some or all of the award funds be remitted to the U.S. Department of Justice
Condition a future award or elect not to provide future award funds to your agency until
appropriate actions are taken to ensure compliance
Recommend civil or criminal enforcement by other agencies
Take other remedies that may be legally available

In the event that sanctions are imposed or your award is terminated, your agency will be notified in writing
of our decision and the reason(s) for that decision.

Accepting the Award
After you have reviewed the conditions of your COPS CPD Program award and your agency agrees with
these conditions, you are ready to accept the award. The Director (or Acting Director) of the COPS Office
has signed the Award Document indicating approval of your award, an obligation of federal funds to your
organization, and our commitment to the award. As stated at the beginning of this section, to officially
begin your award and draw down your funds, the authorized officials (see Section X, “Glossary of Terms”)
must access www.cops.usdoj.gov and select the Account Access link in the upper right corner to log in,
review, and electronically sign the Award Document with the Award Terms and Conditions; if applicable, the
Cooperative Agreement that is incorporated by reference into the Award Document; and, if applicable, the
Special Award Conditions and/or High Risk Conditions in the Award Document Supplement within 45 days
of the date shown on the award congratulatory letter.

23

COPS Community Policing Development (CPD) Program Owner's Manual

Who should sign the Award Document for our agency?
The “authorized officials” are the law enforcement and government executives who have ultimate and final
responsibility for all programmatic and financial decisions regarding this award as representatives of the
legal awardee. The COPS Office awards require that both the top law enforcement executive (e.g., Chief of
Police, Sheriff, or equivalent) and the top government executive (e.g., Mayor, Board Chairman, or equivalent)
sign the Award Document. For non-law enforcement agencies (universities, private organizations, etc.), the
authorized officials are the programmatic and financial officials who have the ultimate signatory authority
to sign contracts on behalf of your organization. Typically, these are the same executives who signed the
forms located in your CPD application package (if one or both of these individuals have changed, please
complete a Change of Information (COI) form online at www.cops.usdoj.gov through the Account Access
option). If you have any questions as to who should sign the award, please contact your organization’s legal
counsel.

When must the Award Document be signed?
Please electronically sign the Award Document and all award condition pages within 45 days of the
date on the award congratulatory letter. Award funds will not be released until we have received your
agency’s signed Award Document, your budget has received final clearance, and any other relevant award
conditions particular to your agency have been satisfied. Failure to electronically sign your original Award
Document within the 45-day award acceptance period may result in your CPD award being withdrawn
and the funds deobligated without additional notification. If your agency requires an extension for
accepting the award beyond the 45-day acceptance timeframe, please submit a written request to
your COPS Program Manager. Be sure to explain the circumstances that prevent your agency from
electronically signing the Award Document within the 45-day period, and identify the date by which the
Award Document will be signed. The COPS Office will review such requests on a case-by-case basis. The
COPS Office reserves the right to deny requests to extend the 45-day award acceptance period.

24

COPS Community Policing Development (CPD) Program Owner's Manual

II. THE COOPERATIVE AGREEMENT
The Cooperative Agreement Document
If your project requires substantial involvement on the part of the COPS Office, a multi-page Cooperative
Agreement Document will accompany your Award Document. Under the Federal Grant and Cooperative
Agreement Act of 1977, a cooperative agreement is the legal instrument used by a federal agency to
enter into a relationship with a state, local government, or other recipient when the principal purpose of
assistance is to carry out a public purpose of support or stimulation authorized by federal law and substantial
involvement is expected between the federal agency and the awardee. 31 U.S.C. § 6305.
To officially accept and begin your CPD award, your agency must review the Cooperative Agreement
Document along with your Award Document and electronically sign for all documents within 45 days of the
date shown on the award congratulatory letter. Please note that, if applicable to your award, the Cooperative
Agreement is incorporated by reference into the Award Document and by signing the Award Document,
your agency has entered into the Cooperative Agreement with the COPS Office and agrees to abide by all
the requirements in the Cooperative Agreement.
Your agency will not be able to draw down funds until the COPS Office receives your electronically signed
Award Document.
The sections that follow describe in detail each aspect of the cooperative agreement, its rationale, and its
implications. They also address many frequently asked questions. If you have any additional questions concerning
your cooperative agreement, please contact your designated COPS Program Manager.

I. Statement of Authority
A cooperative agreement between the awardee and the COPS Office is entered into under the authority of
42 U.S.C. 3796dd et seq. The purpose of the cooperative agreement is to set forth the background, purpose,
expectations, tasks, deliverables, and timelines for the COPS-funded project.

II. Statement of Background and Purpose
Background:
This section establishes why this cooperative effort is needed, including a history of the effort to date and
why the effort is required now. This section also establishes the purpose of the project and explains the
rationale for the work.

Primary Objective:
The primary objective describes what the recipient will accomplish under this CPD award. Additionally,
the cooperative agreement highlights how CPD funds will be used to advance the practice of community
policing. This is generally accomplished through the development of knowledge resource products and
services such as: training and technical assistance; implementing and testing innovative community
policing strategies; conducting applied research; and developing guidebooks or other resources.

III. Scope of Work
This section outlines the specific personnel, travel, supplies, and activities necessary to perform the work
being funded. It is organized into two sections: Section A, which details the services and support that the
COPS Office will provide; and Section B, which details the activities and requirements that the awardee
agrees to accomplish and meet.

25

COPS Community Policing Development (CPD) Program Owner's Manual

A. The COPS Office Responsibilities
Specifically, the COPS Office will:
1.

Designate a Program Manager to participate in the planning and management of this Cooperative
Agreement and to coordinate activities.
The name of your designated COPS Program Manager will appear on the congratulatory letter
accompanying the Award Document and in the Program Manager section of the cooperative
agreement. This Program Manager will cooperatively work with you as outlined within the specific tasks
of the cooperative agreement.

2.

Provide information and technical assistance from government sources within available resources and as
determined appropriate by the Program Manager.
When deemed appropriate by the Program Manager, the COPS Office will provide assistance from
government sources within and outside of the COPS Office and the DOJ.

3.

Provide guidance to the awardee in the planning and development of strategies used in the project and in the
coordination of the project with law enforcement agencies and organizations interested in contributing their
support.
The COPS Office will participate in planning and developing strategies used during the project and,
where necessary and appropriate, facilitate any work between the awardee, law enforcement agencies,
and other organizations.

4.

Work with the awardee to meet the designated project tasks and timelines.
The COPS Office will work cooperatively with the awardee to ensure that all designated, specific projectrelated tasks and timelines outlined within the cooperative agreement are met.

5.

Review and approve required reports specific to each cooperative agreement, which will include periodic
progress and financial reports, deliverables, evaluations, and other documentation requiring COPS Office
approval.
The COPS Office will review and approve deliverables resulting from the award, including periodic
progress and financial reports, draft deliverables, etc. In the rare instance where your project involves
an evaluation of a COPS Office program, the COPS Office will not exercise final approval for deliverables
specifically intended as outcome evaluations to examine the effectiveness of COPS Office programs.

6.

If applicable, U.S. Department of Justice regulations permit an awardee to copyright any work that is subject
to copyright and was developed, or for which ownership was purchased, under an award. The COPS Office
will reserve a royalty-free, nonexclusive, and irrevocable license to reproduce, publish, or otherwise use, and to
authorize others to use, for federal government purposes: (1) the copyright in any work developed under this
Cooperative Agreement including any related subaward or contract; and (2) any rights of copyright to which
an awardee, including its subawardee or contractor, purchases ownership with support from this Cooperative
Agreement. Additionally, the COPS Office may make available for reproduction material produced under this
Cooperative Agreement by any means, including a U.S. Department of Justice website, a hard copy(ies), or in
electronic form(s), without restriction.

Please refer to Award Condition #21 on page 17 for a complete description of the copyright rights and
responsibilities of the COPS Office and awardee.

26

COPS Community Policing Development (CPD) Program Owner's Manual

B. The Awardee Responsibilities
This section provides additional details of awardee responsibilities common to all COPS Office cooperative
agreements.
1.

Be responsible for acquiring the rights, and ensuring that its subawardees/contractors/authors acquire the
rights to copyrighted material for inclusion in DOJ publications or other products or deliverables that are
developed under this Cooperative Agreement, including the payment of required fees. All licensing, publishing
or similar agreements with a copyright holder, publisher, or other relevant party shall include provisions
giving the Federal Government a royalty-free, non-exclusive, and irrevocable license to reproduce, publish, or
otherwise use, and to authorize others to use, the copyrighted material for federal government purposes.
Copies of copyright permissions and publication agreements should be submitted to the COPS Office.
Please refer to Award Condition #21 on page 17 for a complete description of the copyright rights and
responsibilities of the COPS Office and awardee.

2.

Work closely with the COPS Office and Program Manager to achieve the tasks specified in this Cooperative
Agreement.
A COPS Program Manager has been designated to participate in the planning and management of
the cooperative agreement and to coordinate activities on behalf of the COPS Office. You should
work closely with your designated COPS Program Manager to ensure that the tasks specified in the
cooperative agreement are met.

3.

Provide further detail on project plans as requested by the Program Manager.
Your COPS Program Manager is responsible for providing support and guidance in the planning and
implementation of your project, and for taking steps to ensure that program objectives and goals
are met as delineated in the cooperative agreement. In order for the COPS Program Manager to
provide such guidance, s/he must be kept informed regarding significant project plans, activities, and
deliverables.

4. Adhere to the requirements or tasks specified in this Cooperative Agreement and do not deviate from them
unless requested adjustments are first presented to and approved by the Program Manager.
By accepting this award, you are obtaining federal funds from the COPS Office and agree to
the terms set forth in the cooperative agreement. As part of that agreement, your agency
acknowledges that it will comply with these conditions. The designated COPS Program Manager
and awardee project officers for their respective organizations shall have the authority to propose
and approve any modifications to the cooperative agreement. Modifications to the cooperative
agreement may be proposed in writing at any time during the period of performance by either
party, and shall become effective upon approval by both parties. Please be aware that the COPS
Office will not approve any modification request that results in an increase of federal funds.
The COPS Office realizes that agencies may need to reprogram award funds during the project award
period. Reprogrammed funds must be within the scope of the original intent of the cooperative
agreement. Your agency may reprogram its budget up to an aggregate of 10 percent of the total
project cost without prior written approval from the COPS Office. However, you should notify your
COPS Program Manager of any reprogramming that falls below the 10 percent threshold as well. Once
the reprogramming of funds totals an aggregate of 10 percent or more of the award, your agency must
seek written approval from the COPS Office for any additional budget modification requests. Refrain
from obligating or purchasing any of the requested items or services until the reprogramming request
is approved by the COPS Office. Please be advised that reprogramming requests for unallowable costs
will not be approved.

27

COPS Community Policing Development (CPD) Program Owner's Manual

5.

Submit for prior approval or disapproval to the Program Manager any proposed changes in key staff
assignments to this project and any significant changes in any partner’s role or responsibilities.
The COPS Office must be made aware of changes in key staff that plays a significant role in the
achievement of project deliverables. The COPS Office realizes that staff assignments and key staff
roles may change throughout the life of the award. Your agency must seek approval from your COPS
Program Manager before making changes in key staff assignments or significant changes in any
partner’s role or responsibilities.

6.

Obtain written approval from the COPS Office prior to obligating, expending, or drawing down Cooperative
Agreement funds for the award of non-competitive contracts (including equipment purchases) in excess of
$100,000.
Please refer to Award Condition #13 on page 13 for a complete description of the Sole Source
Justification requirement.

7.

Ensure that all proposed deliverables and publications follow and are in accordance with the COPS Office
Editorial and Graphics Style Manual.
The COPS Office Editorial and Graphics Style Manual is the primary writing and editing reference for
COPS Office publications and related materials and is used to maintain the consistency and quality of
COPS Office knowledge resource products. It includes correct formats for footnotes, endnotes, and
references; information on formatting and design; Section 508 compliance; permissions; a disclaimer
for COPS-funded publications; a list of editorial/proofreading marks; and an alphabetical list of
guidelines for word usages, spelling, punctuation, and grammar. A copy of The COPS Office Editorial and
Graphics Style Manual is included in the award packet. Familiarize yourself with the document and use
it as a guideline when preparing written materials for COPS Office publication. If you need additional
copies, contact your COPS Program Manager, the Response Center at 800-421-6770, or visit this link to
download a copy of this manual: www.cops.usdoj.gov/pdf/cpd/COPS-Style-Manual.pdf.

8.

Submit one copy of all reports and proposed products and deliverables (written, curricula, visual, sound, or
websites) or computer programs resulting from this Cooperative Agreement to the Program Manager 20 days
prior to public release.
The COPS Office has an interest in maintaining the quality, objectivity, utility, and integrity of
reports and publications resulting from awards to ensure that the information provided to the
public is current, complete, and accurate. It is also important for the COPS Office to be aware of
all publications and deliverables resulting from awards so that the COPS Office can be prepared to
respond to inquiries about these deliverables and if applicable, can seek means by which to promote
them.
Submit copies of all deliverables (written, curricula, visual, sound, or websites) a minimum of 20 days prior
to public release. In addition, please include the mandatory disclaimer statement and, if applicable, the
copyright notice shown in Section III.B.9 of the cooperative agreement on all deliverables.

9.

All products and deliverables (written, curricula, visual, sound, or websites) or computer programs developed
under this cooperative agreement shall contain the following disclaimer statement:
This project was supported by Cooperative Agreement Number 2013-XX-XX-XXXX awarded by the
Office of Community Oriented Policing Services, U.S. Department of Justice. The opinions contained
herein are those of the author(s) and do not necessarily represent the official position or policies of the
U.S. Department of Justice. References to specific agencies, companies, products, or services should
not be considered an endorsement by the author(s) or the U.S. Department of Justice. Rather, the
references are illustrations to supplement discussion of the issues.
The Internet references cited in this publication were valid as of the date of this publication. Given that
URLs and websites are in constant flux, neither the author(s) nor the COPS Office can vouch for their
current validity.
28

COPS Community Policing Development (CPD) Program Owner's Manual

When appropriate, DOJ publications and other products and deliverables developed under this cooperative
agreement should contain the following copyright notice:
Copyright © [year work was published] [name of copyright owner]. The U.S. Department of Justice
reserves a royalty-free, nonexclusive, and irrevocable license to reproduce, publish, or otherwise use,
and authorize others to use, this publication for federal government purposes. This publication may be
freely distributed and used for noncommercial and educational purposes only.
For more information, please refer to Award Condition #17 on page 15 for a complete description of the
Public Release Information requirements.
10. Ensure that all electronic and information technology deliverables (websites and web-based information,
video and multimedia products, compact disks, software applications and operating systems, and
telecommunication products) are developed and produced in a format that is accessible according to Section
508 accessibility requirements. Specifically, video should contain closed-captioning and audio description
options. Electronic publications should be created in HTML, PDF fully tagged, or accessible text file format and
all websites must be fully compliant with 508 accessibility standards. For more information on Section 508
accessibility requirements, consult www.section508.gov/.
Section 508 of the Rehabilitation Act of 1973, as amended, ensures that users with disabilities have
access to electronic and information technology produced by federal agencies and by organizations
receiving federal funds. Accessibility involves the ability of people who are visually impaired, deaf, or
hard of hearing to access documents through special software on their personal computers. Authors
submitting documents to the COPS Office for publication must provide documents in text and
accessible PDF formats that are compliant with Section 508. For example, this includes tagging PDF files
and closed-captioning videos. For more information on Section 508 accessibility requirements, consult
www.section508.gov or contact your COPS Program Manager.
11. If required, submit all surveys, interview protocols, and other information collections to the COPS Office for
submission to the Office of Management and Budget (OMB) for clearance under the Paperwork Reduction Act
(PWRA) of 1995.
For more information, please refer to Award Condition #19 on page 16 for a complete description of the
Paperwork Reduction Act (PWRA) requirements.
12. Agree to cooperate with the monitor or evaluator if monitoring or an evaluation of this project is to be
undertaken by the COPS Office or a third party and, in consultation with the COPS Office, agree to make
reasonable adjustments to programs and activities in recognition of significant points of evaluation or
feedback and to remedy any violations of the terms and conditions of this award.
For more information, please refer to Award Condition #10 on page 10 for a complete description of
Grant Monitoring Activities.
13. Be responsible for the development, approval, and operation of all subawards and require its subawardees
to adhere to applicable federal requirements governing federal assistance. The Awardee will ensure that
subawardees maintain effective control and accountability over all funds, property, and other assets covered
by subawards and that each subawardee establishes and uses internal fiscal and program management
procedures sufficient to prevent fraud, waste, or abuse, pursuant to 28 C.F.R. § 66.37 and 28 C.F.R. § 70.5, as
applicable.
Under the Uniform Administrative Requirements, the awardee must ensure that subawardees maintain
effective control and accountability over all funds, property, and other assets covered by subawards
and that each subawardee establishes and uses internal fiscal and program management procedures
sufficient to prevent fraud or abuse.

29

COPS Community Policing Development (CPD) Program Owner's Manual

14. Will work to develop a marketing plan to increase the visibility of the project and any accompanying
outcomes/deliverables at the request of the COPS Office. The awardee will coordinate any marketing activities
with the COPS Office.
As a federal government agency whose activities include producing and disseminating law enforcement
materials to advance public safety through community policing across the nation, the COPS Office has
an interest in making your deliverables and products widely available and accessible to the public. To
assure that COPS-funded projects and deliverables reach their intended target audiences, awardees
are encouraged to develop specific marketing plans to advance the visibility of their project outcomes.
These activities must be coordinated with the COPS Office and at the COPS Office’s request should be
written down in a specific marketing plan. You should work closely with your COPS Program Manager
to discuss the project deliverables, intended audience, marketing and promotional activities, and the
potential need for a specific marketing plan for your CPD project.
15. Work closely with the COPS Office and Program Manager to respond to peer reviewer, Program Manager,
and/or other COPS Office staff comments prior to the Cooperative Agreement expiration date.
The COPS Office has an interest in maintaining the quality, objectivity, utility, and integrity of reports
and publications resulting from awards to ensure that the information provided to the public is current,
complete, and accurate. As part of this process, COPS Program Managers are required to follow the
COPS Office Knowledge Resource Development Standard Operating Procedures, which are internal
procedures that govern the production processes for COPS Office publications and resources. To ensure
consistency in the development and distribution of quality community policing-related publications,
your draft deliverables will be thoroughly vetted internally within the Department of Justice and peer
reviewed externally with subject-matter experts.
Once you submit your deliverables to the COPS Office, your COPS Program Manager will guide
you through the knowledge resource development process, including responding to comments
and suggestions that result from vetting and/or peer review that may result in modifications to the
deliverables.
16. Obtain written approval from the COPS Office prior to entering into any contract, agreement, or other
obligation for costs related to any conference, meeting, retreat, seminar, symposium, training activity, or
similar event funded under this award. For more information on allowable costs, please follow this link:
www.ojp.gov/funding/confcost.htm.
The COPS Office recognizes the importance of its fiduciary responsibility and that of its awardees to
ensure conference spending is accomplished within proper guidelines and with restraint.
Awardees must strictly minimize costs, ensure prudent spending, and avoid the fact or appearance
of extravagant spending. Awardees are encouraged to find alternative ways to facilitate events, such
as webinars, acquire the lowest cost locations and venues, minimize travel costs, ensuring that all
conference costs are necessary business expenses. Award funds cannot be used to purchase food and/
or beverages for any conference or similar event except in very limited circumstances so please consult
your COPS Program Manager.
Failure to obtain written approval prior to entering into any agreement related to any conference or
similar event may result in the determination that those costs are ineligible for reimbursement under
the award.
17. Ensure that all conference or similar event costs comply with current and future guidelines and policies
that you receive from the COPS Office on conference planning, food and beverages, minimizing costs, and
conference cost reporting.
The COPS Office will notify awardees of any updated conference costs and reporting requirements
during the award period.

30

COPS Community Policing Development (CPD) Program Owner's Manual

18. Within 45 days after the end of any conference, meeting, retreat, seminar, symposium, training activity,
or similar event funded under this award, and the total cost of which exceeds $20,000 in award funds, the
recipient must provide the Program Manager with the following information and itemized costs:
1) Name of the event
2) Event dates
3) Location of event
4) Number of federal attendees
5) Number of non-federal attendees
6) Costs of event space, including rooms for break-out sessions
7) Costs for audio visual services
8) Other equipment costs (e.g., computer fees, telephone fees)
9) Costs of printing and distribution
10) Costs of meals provided during the event
11) Costs of refreshments provided during the event
12) Costs of event planner
13) Costs of event facilitators
14) Any other direct costs associated with the event
The recipient must also itemize and report any of the following attendee (including participants, presenters,
speakers) costs that are paid or reimbursed with cooperative agreement funds:
1) Meals and incidental expenses (M&IE portion of per diem)
2) Lodging
3) Transportation to/from event location (e.g., common carrier, privately owned vehicle (POV))
4) Local transportation (e.g., rental car, POV) at event location
Note that if any item is paid for with registration fees, or any other non-award funding, then that portion
of the expense does not need to be reported.
In the U.S. Department of Justice (DOJ) FY2008 Appropriations Act (Section 218, Title II, Division B,
Public Law 110-161), the Attorney General was directed to collect and submit quarterly reports about
conference activities to DOJ’s Office of the Inspector General (OIG). The reports are required to provide
information related to the costs and contracting procedures relating to each conference, held by the
U.S. Department of Justice during each fiscal year, for which the cost to the government was more than
$20,000.
This reporting requirement also applies to any conference planned and held by the DOJ, including
conferences funded by the COPS Office, but conducted by an outside entity through the use of a
contract or a cooperative agreement. For purposes of this requirement, a conference is defined as a:
meeting, retreat, seminar, symposium, event, or training activity.
To comply with the reporting requirement, the COPS Office must collect quarterly data from outside
entities that planned and held conferences on its behalf. The deadline for the COPS Office to report this
data is 45 days after the end of each fiscal quarter. Therefore, if you conduct any conference activities
that fall under these reporting requirements, please complete and submit the Conference Reporting
Template no later than 30 days after the end of the quarter to your COPS Program Manager. The
reporting deadlines for any relevant conference activity data to be submitted to the COPS Office are
October 31, January 31, April 30, and July 31. These reporting requirements must be done during your
entire award period, but you only need to report each event once.
31

COPS Community Policing Development (CPD) Program Owner's Manual

The template for this report can be found in Appendix E, “Conference Reporting Requirements,” and an
electronic version can be obtained from your COPS Program Manager. Please complete the shaded and
non-shaded fields on this template.
While registration fees do not need to be reported on the Conference Reporting Template, registration
fees or any other revenue that is generated as a result of a COPS-funded activity under this award may
need to be reported as program income on the quarterly Federal Financial Report (SF-425). For more
information on what constitutes program income, please contact your COPS Program Manager.
19. Submit all approved indirect cost rates, if applicable, covering the award period to the COPS Office within 30
days of approval from the cognizant federal agency.
If a provisional indirect cost rate is in effect at award closeout, the Awardee shall proceed with closeout but
will complete an expenditure analysis upon receipt of the approved final indirect cost rate to determine if an
adjustment is necessary. If the Awardee drew down excess COPS funding for indirect costs, the Awardee must
return the overpayment to the COPS Office. If the Awardee incurred additional indirect costs, the Awardee may
request a budget modification if the award is still open and award funds are available. If the Awardee returns
or draws down COPS funding, the Awardee will submit a revised final Federal Financial Report (SF-425).
The Awardee should pay particular attention to the two areas listed below to ensure that their application of
indirect cost rate is in compliance with the existing requirements of the government-wide grant rules set out in
the Office of Management and Budget (OMB) Circulars and regulations:
1. $25,000 Subcontract/Subaward Limitation: For Educational Institutions and Non-Profit Organizations,
indirect cost rates negotiated on the basis of modified total direct costs may only be applied against the
first $25,000 of any subcontract or subaward under the agreement. This limitation must be applied to all
conference related subcontracts and subawards, including those with hotels and travel agents. (2 C.F.R.
Part 220 (Educational Institutions, formerly Circular A-21), Appendix A, G(2) and 2 C.F.R. Part 230 (Non-Profit
Organizations, formerly Circular A-122), Appendix A, D(3)(f ).)
2. Participant Support Costs: For Non-Profit Organizations, in accordance with 2 C.F.R. Part 230, Appendix
A, D(2)(C), participant support costs are generally excluded from the distribution base. “The distribution
base may be total direct costs (excluding capital expenditures and other distorting items, such as
major subcontracts or subgrants), direct salaries and wages, or other base which results in an equitable
distribution. The distribution base shall generally exclude participant support costs as defined in paragraph
32 of Appendix B {in 2 C.F.R. Part 230}.”
Participant support costs are direct costs for items such as stipends or subsistence allowances, travel
allowances, and registration fees paid to or on behalf of participants or trainees (but not employees) in
connection with meetings, conferences, symposia, or training projects. This exclusion applies to the entirety of
any subcontracts for the lodging and travel of conference participants or trainees (but not employees).
Please note that only employees of the Non-Profit Organization are excluded from the definition of
participant support costs. Costs related to contractors of the Non-Profit Organization who are acting in the
capacity of a “Conference Trainer/Instructor/Presenter/Facilitator” are considered participant support costs.
For more information on allowable costs for conferences and training, please follow this link:
www.ojp.gov/funding/confcost.htm.
Indirect costs were removed from the budget if the Awardee did not provide, at the time of application, either
a current approved federal indirect cost rate or documentation showing a pending request for approval by
the cognizant Federal agency.

32

COPS Community Policing Development (CPD) Program Owner's Manual

Indirect cost rates are federally negotiated and approved rates that are based on audited and
documented expenses that are approved to be included within an indirect cost rate. It is important
that awardees carefully track and update their indirect cost rates charged against their COPS Office
award. You must make the COPS Office aware of changes in these approved rates throughout your
award period.
Indirect costs were removed from the budget if the Awardee did not provide, at the time of
application, either a current approved federal indirect cost rate or documentation showing a pending
request for approval by the cognizant federal agency.
If the approved rate expires during the award period, a current rate must be submitted to the COPS
Office in order to recover indirect costs.
If indirect cost rates change during the award period, you must request a budget modification with
the COPS Office to reflect the changed rates. Please be aware that the COPS Office will not approve
any modification request that results in an increase in federal funds. In addition, before awards are
closed the awardee must reconcile any changes between their final approved indirect cost rate and the
provisional rate and, if necessary, repay the COPS Office for any indirect cost rate overpayment.
During the award period, you should submit all approved indirect cost rates, provisional and final, to
your COPS Program Manager within 30 days of receipt. At award closeout, if a provisional indirect cost
rate is in effect, you may proceed with closeout. After closeout, upon receipt of the final approved
indirect cost rate, you should complete an expenditure analysis to determine if an adjustment
is necessary. If you drew down excess COPS Office funding for indirect costs, please return the
overpayment to the COPS Office and submit a revised FFR (SF-425).
20. Follow the COPS Office Curriculum Standards, Review and Approval Guide and COPS Office Instructor Quality
Assurance Guide, if developing training curriculum or delivering training under this Cooperative Agreement. A
copy of these guides will be supplied to you by your COPS Program Manager.
The purpose of the COPS Office Curriculum Standards, Review, and Approval Guide is to support the
development, review, and approval of COPS-funded courses by supplying training providers with
recommended instructional guidelines and educating awardees on the process by which curriculum
will be reviewed and approved by the COPS Office. The COPS Office will utilize the ADDIE Model as a
process to standardize the development, delivery, and evaluation of training developed by the COPS
Office training providers. This process will provide the COPS Office with a more effective and efficient
verification and validation methodology, ensuring the awardees’ capability to develop and deliver
training that advances and promotes the practice of community policing.
The ADDIE Model is an industry standard for curriculum development. This instructional design process
will be used as the foundation for developing curriculum for the COPS Office training. The design
process includes the following:
1. Analysis – This is the first stage of the ADDIE and focuses on gathering information on the who for,
what, where, why, and by whom in preparation for creating curriculum that fills the learning needs of
students.
2. D
 esign – This stage of the ADDIE focuses on creating the blueprint for the instructional experience,
such as the structure of the content and learning materials, etc.
3. D
 evelopment – This stage of the ADDIE focuses on production—where the plans that are created
during the design phase become a reality. This phase addresses how the instructional materials will
be used to support learning and engage students in innovative and productive ways.
4. I mplementation – This stage of the ADDIE tests and deploys the course to determine whether the
components function as designed within the identified environment (online, classroom, etc.).
5. E
 valuation – This stage of the ADDIE ensures that the course functions as designed with actual
end-users.
33

COPS Community Policing Development (CPD) Program Owner's Manual

It is the goal of the COPS Office to maintain the COPS Office training products and services, keeping
them current, relevant, and applicable through comprehensive updates on community policing
methodology, tools, and techniques. Awardees are required to adhere to the standards outlined in the
guidance.

C. Awardee Acknowledgements
This section of the cooperative agreement is similar to the award conditions listed above and notifies you of
important award requirements.
1.

If any part of the funded project contains research or statistical activities which involve human subjects
that are not covered by an exemption set forth in 28 C.F.R. Part 46.101(b)(1-6), the Awardee must meet the
provisions of the U.S. Department of Justice’s common rule regarding the Protection of Human Subjects, 28
C.F.R. Part 46, prior to the expenditure of federal funds to perform such activity(ies). The Awardee also agrees
to comply with 28 C.F.R. Part 22 regarding the safeguarding of individually identifiable information collected
from research participants.
When conducting research involving human subjects, it is critical that the proper steps be taken to
provide the appropriate and required protections. Please consult the U.S. Department of Justice’s
common rule regarding human subjects research risk protections, 28 C.F.R. Part 46 and 28 C.F.R. Part 22,
to ensure that you comply with these research requirements. If applicable, also follow any requirements
or processes governing your organization’s institutional review board (IRB) that approves, monitors, and
reviews your research involving human subjects.
For more information, please refer to Award Condition #20 on page 16 for a complete description of
Human Subjects Research requirements.

2.

Implementation of this award shall be subject to federal monitoring, auditing, and/or evaluation and/or a
Single Audit Act audit (see OMB Circular A-133) and the Awardee agrees to cooperate with such activities by
providing access to and copies of, as appropriate, all project-related records, documents, and personnel. If the
Awardee is a for-profit organization, the Uniform Administrative Requirements 28 C.F.R. § 70.26(d) states that,
“Commercial organizations must follow the audit threshold in revised OMB Circular A-133 in determining
whether to conduct an audit in accordance with Government Auditing Standards.”
For more information, please refer to Section VI, “Federal Audit Requirements,” in this manual.

3.

Failure to comply with the terms and conditions of this award may result in legal sanctions including, but
not limited to, suspension and termination of funds, repayment of expended funds, and ineligibility to receive
additional COPS funding.
For more information, please refer to Award Condition #10 on page 10 on Grant Monitoring Activities,
Award Condition #22 on page 18 on Additional High-Risk Grantee Requirements, and the paragraph on
page 23, “What are the specific rules regarding termination of award funding?”

4.

False statements or claims made in connection with COPS awards may result in fines, imprisonment,
debarment from participating in federal grants or contracts, and/or any other remedy available by law to the
Federal Government.
For more information, please refer to Award Condition #16 on page 14 for a complete description of
false statements requirements.

34

COPS Community Policing Development (CPD) Program Owner's Manual

D. Specific Requirements
This section of the cooperative agreement will specify tasks that awardees agree to fulfill during the stated
timeframes including addressing peer reviewer and the COPS Office staff comments to deliverables
and producing an executive summary document for each publication developed under the award. Any
proposed changes to these tasks must be submitted to the COPS Program Manager for approval.

E. Performance Time Line and Deliverables
A performance time line for all deliverables which are considered to be significant in the performance of
the cooperative agreement and due dates based upon the award start date will be listed in this section.
One electronic copy of the deliverable items must be delivered to the COPS Program Manager in
accordance with the agreed upon schedule in the cooperative agreement.

F. Financial Status Reports
The Awardee will provide quarterly reports of project activity and expenditures. Specifically, the Awardee is required
to submit quarterly Federal Financial Reports on the Standard Form 425 (SF-425) within 30 days after the end of
each quarter (January 1–March 31 / April 1–June 30 / July 1–September 30 / October 1–December 31). A final SF-425
is due within 90 days after the end of the grant period. Awardees must submit the quarterly SF-425 online. Visit the
COPS Office website at www.cops.usdoj.gov and select the “Account Access” link in the upper right corner to login,
complete, and submit reports online.
For more information, please refer to Award Condition #9 on page 10 and Section VII, “Reports,” of this
manual for a complete description of reporting requirements.

G. Programmatic Progress Reports
The Awardee will provide periodic progress reports detailing project activity. Specifically, the Awardee
will submit progress reports through the COPS Office online progress reporting system in the frequency
requested. These progress reports should be received by the COPS Office within 30 days of the end of the
reporting period. The awardee will also submit a final progress report to the COPS Office within 90 days of
the end of the award period.
For more information, please refer to Award Condition #9 on page 10 and Section VII, “Reports,” of this
manual for a complete description of reporting requirements.

IV. Period of Performance
This section specifies the cooperative agreement period of performance (start and end dates).

V. Financial Administration
A. Funding
The total amount of federal funding to be provided under the cooperative agreement is stated on the Award
Document, award congratulatory letter, and official Financial Clearance Memorandum (FCM).

35

COPS Community Policing Development (CPD) Program Owner's Manual

B. Travel
All travel plans related to the cooperative agreement and to the development of the deliverables should be
submitted to the COPS Program Manager for review by the COPS Office.
1.

If the Awardee is subject to Circular A-21 Cost Principles for Educational Institutions; Circular A-87 Cost Principles
for State, Local and Indian Tribal Governments; or Circular A-122 Cost Principles for Non-Profit Organizations,
then travel costs that are incurred directly by the Awardee or for project-related non-Awardee travel will be
reimbursed based upon the awardee’s written institutional travel policy if the costs are reasonable and allocable
to the project. In the absence of an acceptable institutional travel policy, allowable per diem travel costs for
lodging, meals, and incidentals will be reimbursed based on the established GSA per diem rates for the relevant
geographic area. Allowable airfare travel costs will be reimbursed based upon the lowest discount commercial
airfare, the federal government contract airfare (if authorized and available), or standard coach airfare, unless
otherwise authorized in advance by the COPS Office.

2.

If the Awardee is subject to FAR-31.2, Contracts with Commercial Organizations, then travel costs that are
incurred directly by the Awardee will be reimbursed if the costs are reasonable and allowable under the
project. Travel costs for lodging, meals, and incidental expenses may be reimbursed based on per diem,
actual expenses, or a combination of these methods, as long as the reimbursement rate does not exceed
established GSA per diem rates as set forth in the Federal Travel Regulation. Transportation costs may be
reimbursed based on mileage rates, actual costs incurred, or on a combination of these methods. Allowable
airfare travel costs will be reimbursed based upon standard coach fare, unless otherwise authorized in
advance by the COPS Office.

Depending on the status and type of the awardee organization, different circulars and requirements
govern your travel expenses. Please consult the appropriate circular governing your organization type. In all
instances, costs must be reasonable and directly support project objectives and goals. For more information
on the GSA lodging/per diem rates, please visit www.gsa.gov/perdiem.

C. Consultant Rates
Unless otherwise approved by the COPS Office, approved consultant rates will be based on the salary a consultant
receives from his or her primary employer, as applicable, up to $550 per day. For consultant or contractor rates
which exceed $550 per day, the COPS Office requires written justification if the consultants or contractors are hired
through a noncompetitive bidding process. Authorization requires submitting a detailed written justification of the
consultant rate to the Program Manager. Specific and detailed written justification for each additional consultant
must be submitted to and approved by the COPS Office prior to obligation or expenditure of such funds.
For more information, please refer to Appendix F, “Consultant/Contractor Rate Information Sheet,” in
this manual.

D. Project Budget
The approved project budget is incorporated herein and made a part of this Cooperative Agreement. Reallocation
between approved budget categories is allowed up to 10 percent of the total award amount as last approved by
the COPS Office, providing there is no change in project scope. When the cumulative changes exceed 10 percent of
the total award amount or change the scope of the project, prior written approval from the COPS Office is required.
The awardee must promptly notify the COPS Office in writing of events or proposed changes in excess of 10
percent of the total award amount and must obtain written approval from the COPS Office for the changes before
incurring the proposed costs. In requesting an adjustment, the Awardee will set forth the reasons and the basis for
the proposed change and any other information deemed helpful for review by the COPS Office.

36

COPS Community Policing Development (CPD) Program Owner's Manual

The COPS Office realizes that agencies may need to reprogram award funds during the project award period.
Reprogrammed funds must be within the scope of the original intent of the cooperative agreement. Your
agency may reprogram its budget up to an aggregate of 10 percent of the total project cost without prior
written approval from the COPS Office. However, you should notify your COPS Program Manager of any
reprogramming that falls below the 10 percent threshold as well. Once the reprogramming of funds totals
an aggregate of 10 percent or more of the award, your agency must seek written approval from the COPS
Office for any additional budget modification requests. Refrain from obligating or purchasing any of the
requested items or services until the reprogramming request is approved by the COPS Office. Please be
advised that reprogramming requests for unallowable costs will not be approved.
For more information, please refer to Award Condition #7 on page 9 for a complete description of
modifications requirements.

E. Payment
All costs claimed for reimbursement, and payment, including the final payment, shall be submitted via the Grant
Payment Request System (GPRS).
For more information, please see Section IV, “Accessing Award Funds,” in this manual.

F. No-Cost Extensions of Time
Awardee must provide a reasonable justification for delays in implementing this Cooperative Agreement to be
granted a no-cost extension. A request for an extension of the grant award period to receive additional time to
implement the funded program is at the discretion of the COPS Office. Such extensions do not provide additional
funding.
The COPS Office will contact your agency during the last quarter of the award period to determine whether
a no-cost extension is needed. Requests to extend the award period must be received by the COPS Office
before the end date of the award. Failure to submit a request for a no-cost extension by the end date of the
award may result in the immediate deobligation of any remaining award funds. Extension requests must be
received prior to the end date of the award. Under federal regulations, requests to extend the award period
require prior written approval from the COPS Office. Without an approved extension, your funding will stop
automatically at the end of the original award period.
For more information, please refer to Award Condition #6 on page 8 for a complete description of extensions
requirements.

G. Employment
Awardee acknowledges that nothing in this Cooperative Agreement shall be construed to create an employment
relationship with the COPS Office or with the federal government or to require provision of any benefits incident to
employment.
The cooperative agreement does not create an employment relationship with the COPS Office.

VI. Program Managers
The contact information for the COPS Program Manager and the awardee project/program manager will be
listed in the cooperative agreement including name, title, organization, telephone, and e-mail address. These
program/project managers have the authority to propose and approve any modifications to the cooperative
agreement for their respective organizations.

37

COPS Community Policing Development (CPD) Program Owner's Manual

VII. General Provisions
The Awardee of record must follow all requirements imposed by the Department of Justice as an award term,
condition, or administrative requirement of the grant, including but not limited to: the COPS Community Policing
Development Program Award Owner’s Manual; the Assurances and Certifications; the COPS statute (42 U.S.C.
3796dd et seq.); 28 C.F.R. Part 66 or 28 C.F.R. Part 70 as applicable (governing administrative requirements for grants
and cooperative agreements); 2 C.F.R. Part 225 (OMB Circular A-87), 2 C.F.R. Part 220 (OMB Circular A-21), 2 C.F.R.
Part 230 (OMB Circular A-122) and 48 C.F.R. Part 31.000 et seq. (FAR 31.2) as applicable (governing cost principles);
OMB Circular A-133 (governing audits); the current edition of the COPS Grant Monitoring Standards and
Guidelines; the COPS Office Editorial and Graphics Style Manual; and all other applicable program requirements,
laws, orders, regulations, or circulars.
The terms, conditions, and requirements listed in the above section are mandatory and must be met and
satisfied.
Pursuant to Executive Order 13513, “Federal Leadership on Reducing Text Messaging While Driving,” the COPS Office
encourages recipients of Department of Justice funds to adopt and enforce policies that ban text messaging while
driving and to establish workplace safety policies to decrease crashes caused by distracted drivers.
To improve safety on roads and highways, recipients of federal assistance are encouraged to adopt and
enforce policies that ban text messaging while driving.

VIII. Modifications
The designated COPS Office and Awardee project officers (under Sections VI (A) and VI (B)) for their respective
organizations shall have the authority to propose and approve any modifications to this Cooperative Agreement.
Modifications to this Cooperative Agreement may be proposed at any time during the period of performance by
either party, and shall become effective upon approval by both parties.
Your agency may reprogram its budget up to an aggregate (over the course of your project) of 10 percent
of the total project cost without prior written approval from the COPS Office. However, you should notify
your COPS Program Manager of any reprogramming that falls below the 10 percent threshold as well. Once
the reprogramming of funds totals an aggregate of 10 percent or more of the award, your agency must
seek written approval from the COPS Office for any additional budget modification requests. For more
information, please refer to Award Condition #7 on page 9 for a complete description of modifications
requirements.

38

COPS Community Policing Development (CPD) Program Owner's Manual

IX. Incorporation by Reference; Effective Date
By signing the Award Document, the responsible parties designated below have entered into this Cooperative
Agreement, which is incorporated by reference into the Award Document. This Cooperative Agreement is effective
as of the date that the last responsible party signed the Award Document.
Joshua Ederheimer, Acting Director
Office of Community Oriented Policing Services
[Insert Law Enforcement Executive/Program Official Name]
[Insert Agency Name]
[Insert Government Executive/Financial Official Name]
[Insert Agency Name]
For the 2013 Community Policing Development Program, the cooperative agreement between the awardee
and the COPS Office is incorporated by reference into the Award Document and is part of the Award
Document. By signing the Award Document, the awardee has entered into the cooperative agreement with
the COPS Office and agrees to abide by all the requirements in the cooperative agreement. The cooperative
agreement becomes effective on the date that the last responsible party (e.g., Law Enforcement Executive,
Program Official, Government Executive, or Financial Official) signs the Award Document.

39

COPS Community Policing Development (CPD) Program Owner's Manual

III. PROCUREMENT PROCESS

In general, award recipients are required to procure funded items through open and free competition
when feasible. For the purchase of equipment, technology, or services under a COPS Office award, award
recipients must follow their own policies and procedures on procurement as long as those requirements
conform to the federal procurement requirements set forth in 28 C.F.R. § 66.36 and 28 C.F.R. § 70.40 et seq.
(as applicable).
As described in Award Condition #13 on page 13, awardees are required to submit a sole source justification
(SSJ) request if a competitive bidding will not be possible and the threshold of $100,000 for goods or
services to be procured through a sole source is met. The COPS Office will review your request and
supporting information to determine whether an exception can be awarded to the general rule of open
competition. Written approval from the COPS Office for the use of a sole source must be received prior to
purchasing items or services, obligating funding for a contract, or entering into a contract with award funds.
All awardees are expected to review and abide by 28 C.F.R. Parts 66 and 70, as applicable, in determining if an
SSJ must be completed. Please contact your COPS Program Manager at 800-421-6770 for further assistance
with this federal regulation.
A sole source justification request should be submitted if an award recipient determines that the award of a
contract through a competitive process is infeasible, and if one or more of the following circumstances apply:

• The item (or group of items) or service is available only from one source
• The public exigency or emergency for the item/service will not permit a delay resulting from
competitive solicitation

• Competition is determined inadequate after solicitation of a number of sources

What documentation must be submitted to the COPS Office for sole
source approval?
Requests for sole source procurements of equipment, technology, or services in excess of $100,000 must be
submitted to the COPS Office in writing, confirming that the award of the contract through full and open
competition is infeasible. Please note that a justification must be submitted for each vendor providing goods
or services in excess of $100,000.
To ensure that all of the necessary information is included and submitted to the COPS Office, the following
checklist can be used when preparing your agency’s sole source request:
Letterhead – The sole source request must be signed by an authorized representative and submitted on
awardee department letterhead, and must include the agency ORI and the award number for which the
approval is being sought. The request should also include the following information:
Section I. Description of Project
A brief description of the project, the amount to be designated for the sole source procurement, and the
purpose of the contract.
Section II. Reason for Request
1. An explanation as to why full and open competition is infeasible (e.g., why it is necessary to contract in a
noncompetitive manner), and

40

COPS Community Policing Development (CPD) Program Owner's Manual

2.

Which one (or more) of the three required categories identified below applies to the requested sole
source procurement transaction(s).
— The item/service is available only from one source
— The public exigency or emergency for the requirement will not permit a delay resulting from
competitive solicitation
— Competition is determined inadequate after solicitation of a number of sources

Section III. Supporting Documentation
The information below should support the applicable category(ies) identified in Section II.
1.

If the item/service is available only from one source, please include the following:
— Uniqueness of items/services to be procured from the proposed contractor or vendor
(compatibility, patent issues, etc.)
— How the agency determined that the item/service is only available from one source (e.g., market
survey results, independent agency research, patented or proprietary system)
— Explanation of need for contractor’s expertise linked to the current project (e.g., knowledge of
project management, responsiveness, experience of contractor personnel, prior work on earlier
phases of project)
— Any additional information that would support the case

2.

If the public exigency or emergency for the requirement will not permit a delay resulting from
competitive solicitation, please include the following:
—— Explanation of the specific public emergency
—— Impact on project if deadline/dates are not met
—— When the contractual coverage is required by your department and why
—— Any additional information that would support the case

3.

If competition is determined inadequate after solicitation of a number of sources, please include the
following:
—— Results of a market survey to determine competition availability (if no survey is conducted, please
explain why not)
—— Any additional information that would support the case

Section IV. Best Interest Statement
A statement declaring that this action/choice is in the best interest of the agency.
Failure to provide all of the necessary information will delay the processing of your request. Your agency
will be contacted if any of the identified information is missing or if additional supporting documentation is
required. The COPS Office will notify your agency in writing after completion of the review.
Please be advised that conflicts of interest are prohibited under the procurement standards set forth in 28
C.F.R. § 66.36 and 28 C.F.R. § 70.40 et seq.

41

COPS Community Policing Development (CPD) Program Owner's Manual

IV. ACCESSING AWARD FUNDS

This section provides answers to payment-related questions, including all the information needed to set
up your payments. For assistance with financial management and award administration, please contact the
COPS Office Response Center at 800-421-6770 or visit our website at www.cops.usdoj.gov.

Payment Method
What method of payment is used?
There is currently one method of payment available for accessing federal grant funds—the Grant Payment
Request System (GPRS). GPRS is a web-based system that enables awardees to use a secure Internet
connection to request funds. Approved payment requests will automatically be scheduled for payment by
the U.S. Treasury Department. An awardee will be able to review previous requests made since 2007. For
more information on the GPRS please go to www.ojp.usdoj.gov/about/offices/ocfogprs.htm to view the
User Guide.

Setting Up Your Account
How do we set up a GPRS account?
If you are a new awardee to the COPS Office, your law enforcement executive and/ or government executive
should receive notification about GPRS shortly after the COPS Office receives your signed Award Document.
This notification will contain all of the information that your agency needs to set up the GPRS payment
method. If your law enforcement executive and/or government executive do not perform drawdown
requests for your agency, your award administrator will need to go online to https://grants.ojp.usdoj.gov/
gprs/login to log in and register to become a Drawdown Specialist. You will receive, via e-mail, a temporary
password and information on how to use GPRS. Please note that part of the verification process may involve
outreach to your law enforcement executive and/or government executive or other financial points of
contact to validate information provided by the Drawdown Specialist.
If you are already registered in GPRS and would like to add a newly awarded cooperative
agreement award to the existing username, contact the COPS GPRS Registration Team via e-mail at
COPSGPRSRegistration@usdoj.gov and provide the following information:

• User name
• First/Last name
• Vendor Number
• Grant /Award number (s) to be added
How do we fill out the payment enrollment forms?
If you are a new awardee to the COPS Office, your agency will need to complete an Automated Clearing
House (ACH) Vendor/Miscellaneous Payment (SF-3881) enrollment form. This form can be found on the
COPS Office website at the following address: www.cops.usdoj.gov/Default.asp?Item=100.
Prior to accessing your award funds, your agency must mail the original form to:
Office of Justice Programs
Office of the Chief Financial Officer
810 7th Street NW
Washington, DC 20531
Your agency must complete the “Payee/Company Information” section following the directions on the back
of the form and also provide the award number (printed on the Award Document). Next, your financial
institution must complete the “Financial Institution Information” section and have the appropriate financial
official sign the form.
42

COPS Community Policing Development (CPD) Program Owner's Manual

If you are already a COPS Office awardee, you should already have filled out an ACH enrollment form.
Therefore, your agency will not be required to submit a new ACH enrollment form for the newly awarded
award as long as your OJP vendor number has not changed. If you have any questions, or wish to verify your
ACH enrollment form information, please call the COPS Office Response Center at 800-421-6770.

When should Federal Financial Reports be filed?
After your agency returns the signed Award Document to the COPS Office, under current regulations, you
are required to submit quarterly Federal Financial Reports (FFRs) using a Standard Form 425 (SF-425). This
report reflects the actual monies spent and unliquidated obligations incurred by your agency. You will not
be able to make drawdowns from your award account if the SF-425 for the most recent reporting quarter
is not on file with the COPS Office by the deadline date. Awardees are encouraged to submit their SF-425
reports via the Internet at www.cops.usdoj.gov.
For more information on how to complete and where to submit your quarterly SF-425, see Section VII of this
Award Owner’s Manual titled “Reports.”
Filing the FFR (SF-425) identifies your federal and local expenditures made during that calendar quarter.
However, to receive actual payment, you must request it through GPRS.

Additional Payment Questions
Can we receive advances?
Yes. If you receive funds through electronic transfer, the period allowed is 10 days in advance. In general, the
concept of “minimum cash on hand” applies to COPS Office awards. This concept requires that your agency
request funds based upon immediate cash disbursement needs. You should time your request for payment
to ensure that federal cash on hand is the minimum that you need.
There should be no excess federal award funds on hand, except for advances not exceeding 10 days, as
noted above.
The Federal Government has four basic rules regarding advances. Advances can be terminated if the
awardee:

• Is unwilling or unable to attain project goals
• Maintains excess cash on hand
• Does not adhere to the terms and conditions of the award
• Fails to submit reliable and/or timely reports
How often do we request reimbursement of costs?
There are no limitations on how often your agency may request reimbursements. However, reimbursement
is only for costs that were approved in the Financial Clearance Memorandum. As a general guideline, most
agencies request reimbursement on a monthly or quarterly basis. Also, please note that a date range for a
reimbursement request can only be used once.

43

COPS Community Policing Development (CPD) Program Owner's Manual

Can we earn interest on our award funds?
Your agency should minimize the time between your draw down of award funds and your payment of
award costs to avoid earning excess interest on your award funds. You must account for interest earned on
advances of federal funds as follows:

• Local units of government may keep interest earned on all advances of federal funds up to $100 per

federal fiscal year in the aggregate. Interest earned in excess of $100 must be remitted promptly, but at
least quarterly, to the U.S. Department of Health and Human Services, Payment Management Systems,
P.O. Box 6021, Rockville, MD 20852.

• Except as provided in 28 C.F.R. Part 70.22(l), nonprofit organizations may keep interest earned on all

advances of federal funds up to $250 per federal fiscal year in the aggregate. Interest earned in excess
of $250 must be remitted annually to the U.S. Department of Health and Human Services, Payment
Management Systems, P.O. Box 6021, Rockville, MD 20852.

• Please notify the COPS Office Finance Division when any interest that is earned is remitted to

Department of Health and Human Services (HHS), Payment Management Systems, P.O. Box 6021,
Rockville, MD 20852. After a check for the interest is remitted to HHS, please send a copy to the COPS
Office Finance Division.

• State governments, including any agency or instrumentality of a state, should follow the provisions of

the Intergovernmental Cooperation Act (31 U.S.C. 6501 et. seq.) pertaining to the disposition of interest
earned on federal funds.

Matching Funds
Under the COPS Community Policing Development Program, no local match is required. The COPS Office
is funding 100 percent of the allowable items approved in your FCM. Any agency desiring to contribute
additional funds to this project is encouraged to do so and report these funds on SF-425 as a recipient share
of expenditures.

44

COPS Community Policing Development (CPD) Program Owner's Manual

V. FINANCIAL RECORD MAINTENANCE

Under the COPS CPD Program, your agency is required to establish and maintain accounting systems and
financial records to accurately account for funds awarded and disbursed. These records must include both
federal funds and any local funds contributed to this project.

Accounting Systems and Records
What accounting systems are required?
Your agency needs to establish and maintain accounting systems and financial records to accurately
account for the funds awarded.
Your accounting system should:

• Present and itemize actual expenditures of funded items
• Demonstrate that funds are spent in compliance with your award conditions
• Be able to provide the necessary information for periodic financial review and audit
What records must be kept?
Your agency’s fiscal control and accounting systems should enable you to make accurate, current, and
complete disclosure of the financial activity under your CPD award. Your accounting records should contain
information showing expenditures under the award and must be supported by items such as payroll
records, time and attendance records, canceled checks, purchase orders, or similar documents.
Your agency must adequately safeguard award funds and make sure that they are used for authorized
purposes only. Your agency will be responsible for refunding any unallowable expenses.

How long must documents be kept?
All financial records, including payroll, time and attendance records, canceled checks, purchase orders, and
similar documents associated with your CPD award should be kept for at least three years from the date the
COPS Office officially closes the award. If any litigation, claim, negotiation, audit or other action involving
these records has been started before the end of the three-year period, the records should be kept until
completion of the action. These records should be easily located and should be properly protected against
fire or other damage. Failure to maintain adequate records to document award expenditures may result in a
requirement to repay all federal funds that cannot be supported with appropriate records.

What if we have more than one award?
If your agency has more than one COPS Office award or an award from another federal agency, funds received
under one project may not be used to support another project without specific written authorization
from the COPS Office, or in the case of an award from another agency, from both awarding agencies. Your
accounting systems and financial records must reflect expenditures for each project separately.

Who may access our records?
Authorized federal representatives, including representatives from the DOJ, the Comptroller General of the
United States, the COPS Office, and any entity designated by the COPS Office may access these records for
the purposes of conducting audits, site visits, or other examinations.
Records must be kept for at least three years from the date that the COPS Office has officially closed
your agency’s award.

45

COPS Community Policing Development (CPD) Program Owner's Manual

VI. FEDERAL AUDIT REQUIREMENTS

In addition to oversight by the COPS Office, your award may be subject to an audit by independent
examiners. The two primary types of audit are Single Audit Act (SAA) audits and Department of Justice (DOJ)
Office of the Inspector General (OIG) audits.

Requirements and Audits
What are the regulations governing SAA requirements?
The Single Audit Act of 1984 established uniform guidelines for state and local governments receiving
federal financial assistance. The 1984 Act was amended in July 1996 and revised again June 27, 2003, and
June 26, 2007, and is effective for fiscal years after December 31, 2003, to reflect revised audit criteria and
reporting requirements. The Office of Management and Budget Circular A-1 33 (OMB A-1 33), Audits of
States, Local Governments and Non-Profit Organizations, provides additional guidelines regarding the
implementation of SAA requirements.

Who must have an SAA audit?
Each non-federal entity that expends a total amount of federal awards equal to or in excess of $500,000 in
a fiscal year is required to have a Single Audit conducted, except when it elects to have a program-specific
audit conducted. An auditee may be a recipient, a subrecipient, and/or a vendor. Specifically, “Federal awards
expended as a recipient or a subrecipient would be subject to an audit under A-133, Subpart B, Section 210.”
SAA audits are conducted annually unless a state or local government is required by constitution or statute,
in effect on January 1, 1987, to undergo audits less frequently than annually. The primary objective of an SAA
audit is to express opinions on the awardee’s financial statements, internal controls, major and non-major
award programs, and compliance with government laws and regulations. Single Audits may also address
specific compliance issues with respect to the COPS Office award requirements.
Failure to have an audit performed may result in sanctions imposed by federal agencies for noncompliance
with Circular A-133. These sanctions could include withholding part of your federal award until a required
audit is completed satisfactorily, withholding or disallowing overhead costs, suspending your award until the
audit is performed, or terminating your award.
Your Single Audit Act reports should not be sent to the COPS Office. If the U.S. Department of Justice is
your Cognizant Federal Agency (see Section X, “Glossary of Terms”), they should be sent to the Federal Audit
Clearinghouse at:
Federal Audit Clearinghouse
Bureau of Census
1201 E. 10th Street
Jeffersonville, IN 47132
The U.S. Department of Justice, Office of Justice Programs (OJP) serves as the liaison between awardees and
auditors in the conduct of SAA audits. Questions and comments regarding SAA audits may be directed to
the COPS Office Response Center at 800-421-6770.

What is the role of the Office of the Inspector General (OIG)?
The OIG is a separate component of the U.S. Department of Justice and is independent of the COPS
Office. The primary objective of OIG audits is to assess compliance with award conditions. OIG audits are
designed to promote economy, efficiency, and effectiveness in the administration of awards by evaluating
compliance with laws, regulations, policies, and procedures governing the operations encompassed in the
scope of the audit.

46

COPS Community Policing Development (CPD) Program Owner's Manual

How are COPS Office awards selected for an OIG audit?
The OIG may conduct a COPS Office award audit in response to a referral that the OIG believes warrants
further evaluation. The OIG also surveys DOJ agencies on an annual basis to solicit input on suggested audit
areas for the upcoming fiscal year. In most instances, however, the OIG selects awards based on a number of
factors, including the geographical distribution of awards awarded, award amount, population served, and
type of award (both active and expired). As such, the fact that your award has been selected for an OIG audit
is not necessarily indicative of a suspected concern or problem area.
The COPS Grant Monitoring Division serves as the liaison between awardees and the OIG’s Audit Division,
which conducts the audit. After the OIG notifies the COPS Office of upcoming audits to be conducted, the
COPS Grant Monitoring Division will send out a notification letter to the awardee outlining the scope of each
audit and the anticipated audit timeframe. This notification letter also advises awardees of the supporting
documentation required and information necessary for the OIG during their scheduled field work, and
provides a COPS Office point of contact to address questions and concerns. If you have any questions
regarding an OIG audit, please contact the COPS Grant Monitoring Division at 800-421-6770. Questions and
comments regarding the administration of your COPS CPD award, not specifically related to an audit, should
be referred to your COPS Program Manager.

Typical Audit Findings
The OIG has typically reported the following audit findings pertaining to awards as a result of lack of proper
documentation, poor business practices, or inadequate accounting and record keeping systems:

• Unallowable costs – Awardee incurred costs that were not approved in the original budget, were in

excess of the approved budget, or were charged to the award after the expiration date and an award
extension was not obtained.

• Unsupported costs – Specific award expenditures and reimbursements could not be supported, or
award expenditures were in excess of actual award costs.

• Lack of complete/timely programmatic and financial reporting – Awardee failed to submit

required programmatic and financial reports in a timely manner and/or had inadequate record keeping
systems.

• Supplanting – Awardee could not document efforts to backfill vacant positions and/or awardee could
not explain reductions in local law enforcement budget during the award period.

• Funds to better use – Funds could be used more efficiently based on management actions such as:

a) reductions in outlays; b) deobligation of funds; c) withdrawal; d) costs not incurred by implementing
recommended improvements; or e) any other savings which are specifically identified.

• Questioned costs – Costs that are questioned by the auditor because of an audit finding which
resulted from a violation or possible violation of a provision of law, regulation, award terms and
conditions, or other document governing the use of federal funds; or because costs incurred
appear unreasonable and do not reflect the actions a prudent person would take under the
same circumstances; or because costs at the time of the audit are not supported by adequate
documentation.

After the final OIG audit report has been issued, the COPS Audit Liaison Division will continue working as
the liaison between your agency and the OIG to obtain closure on any audit findings. The COPS Office
will issue a closure letter once all audit recommendations have been closed by the OIG. You must keep all
documentation related to the audit for a period of three years following the audit’s closure.

47

COPS Community Policing Development (CPD) Program Owner's Manual

VII. REPORTS

As part of the CPD Program, your agency will be required to submit quarterly Federal Financial Reports as
well as program progress reports. Awarded agencies should be prepared to track and report CPD Program
award funding separately from other funding sources (including other COPS Office and federal grants and
awards) to ensure accurate financial and programmatic reporting on a timely basis. Your agency should
ensure that you have financial internal controls in place to monitor the use of CPD Program funding
and ensure that its use is consistent with the award terms and conditions. Good practices in this area
would include written accounting practices, an accounting system that tracks all drawdowns and award
expenditures, and the ability to track when award-funded positions are filled and/or approved purchases are
made. Failure to submit complete reports, or submit them in a timely manner, may result in the suspension and
possible termination of your agency’s COPS award funding or other remedial actions.

Federal Financial Reports
Your agency is required to submit quarterly Federal Financial Reports (FFR) using Standard Form 425 (SF-425)
within 30 days after the end of each calendar quarter. A final SF-425 will be due within 90 days after the end
of the award period. This report reflects the actual cumulative federal monies spent, unliquidated obligations
incurred, and any unobligated balance of federal funds.

How do we file Federal Financial Reports?
All COPS Office awardees are required to submit quarterly FFRs using the SF-425.
SF-425s for COPS Office awards must be submitted every quarter and no later than 30 days after the last day
of each reporting quarter, as detailed below:
Reporting Quarters

SF-425 Due Date

January 1 – March 31

April 30

April 1 – June 30

July 30

July 1 – September 30

October 30

October 1 – December 31

January 30

Awardees are strongly encouraged to submit the quarterly SF-425 online. Visit the COPS Office website at
www.cops.usdoj.gov and select the Account Access link in the upper right corner to log in, complete, and
submit reports online. The online SF-425 requires the same reporting information as the paper version.
The use of this online application enables authorized users to view past SF-425s, and allows them to file or
amend the SF-425 for the current quarter.
For your first SF-425 submission, determine when the most recent SF-425 reporting quarter ended and
complete an SF-425 to cover the period from the award start date of your award to that particular end date.
You are required to submit an SF-425 even if you have not spent any money or incurred any costs during a
reporting period. The due dates for online filing of SF-425s are the same as for the submission of paper copies.
Example:
If your award start date is 02-01-13 and the current date is 04-15-13, then your first SF-425 would be due no
later than 04-30-13 and would cover the period 02-01-13 (award start date) through 03-31-13 (end of the
most recent reporting quarter). This SF-425 must be on file with the COPS Office so that you can successfully
complete a drawdown of funds through GPRS.

48

COPS Community Policing Development (CPD) Program Owner's Manual

Awardees who do not submit SF-425s by the due date will be unable to draw down funds. The payment
system contains a function which checks for SF-425 delinquency and will reject a drawdown attempt if the
SF-425 is not up to date. Subsequent e-mail, fax, and/or hard copy reminders may be sent to the awardee if
the SF-425 is delinquent.
For general information concerning online filing of SF-425 reports, go to www.cops.usdoj.gov/Default.
asp?Item=740 or contact the COPS Office Response Center by phone at 800-421-6770 or by e-mail at
AskCopsRC@usdoj.gov.
If you need assistance in completing the SF-425, please contact the COPS Office Response Center at 800421-6770, by e-mail at AskCopsRC@usdoj.gov, or review the “Helpful Hints Guide for Completing the Federal
Financial Report (SF-425)” at www.cops.usdoj.gov/Publications/SF-425_HelpfulHints_2-4b.pdf.

How will award funds be monitored?
The COPS Office and designated representatives from the Office of the Chief Financial Officer, Office of
Justice Programs monitor the financial aspects of your agency’s award through financial reports, on-site
visits, office based award reviews, meetings, telephone contacts, reports, audits, reviews of award change
requests, and special request submissions.

Program Progress Reports
Program progress reports and a final closeout report will be required as requested by the COPS Office during
the life of the award. The COPS Office will notify the agency when the progress report is due and provide
instructions for submission. The report must be submitted online by the awardee agency’s representative.

What kind of information will these reports require?
These reports will request information about the status of your award in terms of purchasing equipment,
hiring personnel, delivering services and progress in meeting milestones identified in the cooperative
agreement, as well as general information about your agency.

Do we need to request a progress report?
No. The COPS Office will contact your agency when progress reports are being requested. A notification
for submitting your Program Progress Report to the COPS Office will be sent in January/April/July/October,
covering activities for the preceding calendar quarter. Notification for submitting your final Program Progress
Report will be sent to your agency in the month following your grant end date.

How do we file progress reports?
All awardees will be required to submit their COPS Office progress reports through the COPS Office Account
Access site at www.cops.usdoj.gov.
If your agency has any questions regarding the submission of these required reports, please call the COPS
Office Progress Report Team at 800-659-7379.

Will the data that I submit be publicly available?
Reports submitted to the COPS Office may be reported publicly in response to a Freedom of Information
Act request.

How can I complete a COPS Office progress report online?
Please access the COPS Office website at www.cops.usdoj.gov and click on Account Access at the top righthand side of the page. Once you are logged in, select “Applications” from the Agency Portal Menu, click on
the “Progress Report” icon and follow the instructions to complete your report.

49

COPS Community Policing Development (CPD) Program Owner's Manual

If you do not have login access, you should contact your agency portal administrator to set up an account
for you.
If you have a registered account, but do not remember your password you may reset your password by
going to the agency portal homepage, in Account Access enter your e-mail address, click on the “Forgot
Password” link. For additional assistance, you may contact the COPS Office Response Center by phone at
800-421-6770 or send an e-mail to AskCopsRC@usdoj.gov.

How do I obtain access to complete the COPS Office progress report?
If you do not have your user name and/or password, please contact the COPS Office Response Center by
phone at 800-421-6770 (from Monday through Friday between 9:00 AM and 5:00 PM Eastern time) or e-mail
the Response Center at AskCopsRC@usdoj.gov.

What if I make a mistake or need to modify my progress report after it is submitted?
Awardees may need to make a change or may be asked by a subsequent COPS Office reviewer to make
a correction to a submission. The recipient can update the submission by logging on to the COPS Office
website or by calling the COPS Progress Report Team at 800-659-7379.

Contact Points to Obtain Technical Assistance and Report Violations
Any alleged violations, serious irregularities, or acts that may result in the use of public funds in a manner
inconsistent with the Public Safety Partnership and Community Policing Act of 1994 or the purposes of
this grant may be reported to the U.S. Department of Justice. Furthermore, the COPS Office welcomes
the opportunity to provide assistance regarding the implementation of grant provisions to help ensure
that federal grant funds are spent responsibly. As such, the following contacts are provided to address
noncompliance and technical assistance issues:

• If you suspect violations of a criminal nature, please contact the U.S. Department of Justice, Office

of the Inspector General (OIG) at OIG.hotline@usdoj.gov, www.justice.gov/oig/FOIA/hotline.htm or
800-869-4499.

• If you suspect grant violations (not criminal in nature) related to the grant conditions listed in this
manual, please contact the COPS Grant Monitoring Division at 202-514-9202.

• If you have any questions and/or need assistance regarding your grant, please contact your COPS Grant
Program Specialist at 800-421-6770.

50

COPS Community Policing Development (CPD) Program Owner's Manual

VIII. WHEN THE AWARD PERIOD HAS ENDED

At the end of your agency’s Community Policing Development award period, the COPS Office is
responsible for the “closeout” of your award. As part of this process, the COPS Office requires documentation
demonstrating that your agency has met all of the programmatic and financial requirements of the award.
After the end of the award period, your agency will be asked to submit a final Federal Financial Report and
any applicable final program reports.

Final Federal Financial Report (SF-425)
The final FFR (SF-425) for your award is due to the COPS Office no later than 90 days after the end of the award
period. The final report should reflect the total amount of federal expenditures and the amount of unobligated
funds, if any. Additionally, it should reconcile with the amount of funds drawn down by your agency.

When should all of the award monies be spent?
Award funds reflecting allowable project costs must be obligated before the end of the award period.
Obligated funds cover monies spent and expenses for all approved items in the FCM that your agency
has incurred but not yet paid. Your agency has up to 90 days after the end of the award period to request
reimbursement for funds obligated.
Please be advised that 28 C.F.R. Part 66.50(c) requires awardees to submit final Federal Financial Reports (SF-425)
and to draw down the final reimbursement for expended funds within 90 days after the expiration of the award.
In addition, be advised that failure to complete the drawdown of funds within the 90-day period following award
expiration will result in the forfeiture of the remaining eligible balance.
It is possible that your agency may have excess award funds remaining in your account following the award
period due to an overestimate of item costs during the award period. Your agency should review its records
carefully to ensure that it draws down and expends only the amount required for actual costs incurred
during the award period. Any excess unobligated or unspent funds should remain in your account, and will
be deobligated during the closeout process.

Final Program Progress (Closeout) Report
After your award period has ended, your agency may be sent a final progress or closeout report from the
COPS Office and asked to complete it. This report will serve as your agency’s final programmatic report on
the award, and the information your agency provides in this report will be used to make a final assessment
of your award progress.

Equipment Disposition
Each awardee must use any equipment funded through a COPS Office award for approved award-related
purposes and must retain the equipment for the life of the award. After the conclusion of the award
period, property records must be maintained by the awardee. The records should include a description of
the property; a serial number or other identification number; the source of the property; the name of the
person or entity that holds the title; the acquisition date and cost of the property; the percentage of federal
participation in the cost of the property; the location, use, and condition of the property; and any ultimate
disposition data, including the date of disposal and sale price of the property. A control system must be
developed to ensure adequate safeguards to prevent loss, damage, or theft of the property.
When the award has expired and original or replacement equipment obtained under the award is no longer
needed for the original project or for other activities currently or previously supported by a federal agency,
disposition of the equipment shall be made as follows:

51

COPS Community Policing Development (CPD) Program Owner's Manual

• Items of equipment with a current per-unit fair market value of less than $5,000 may be retained, sold,
or otherwise disposed of with no further obligation to the awarding agency.

• Items of equipment with a current per-unit fair market value in excess of $5,000 may be retained or

sold and the awarding agency shall have a right to an amount calculated by multiplying the current
market value or proceeds from sale by the awarding agency’s share of the equipment.

For more information, please see 28 C.F.R. § 66.32 and 28 C.F.R. § 70.34, as applicable.

IX. CONCLUSION

We hope that this manual has assisted you and your agency with your award questions. We welcome and
encourage any comments you have regarding the COPS CPD Program and the materials we have developed
for its administration. If you have specific comments regarding this manual or have any questions about your
award, please call your COPS Program Manager or the COPS Office Response Center at 800-421-6770.
Pursuant to Executive Order 13513, “Federal Leadership on Reducing Text Messaging While Driving,” the
COPS Office encourages recipients of Department of Justice funds to adopt and enforce policies that ban text
messaging while driving and to establish workplace safety policies to decrease crashes caused by distracted
drivers.

X. GLOSSARY OF TERMS
Allowable Costs
Allowable costs are expenses that may be funded by this grant program. The COPS CPD award must be
limited to funding for equipment, services, personnel, and other costs purchased or hired on or after
the award start date. Upon review of your submitted budget, any unallowable costs were removed.
The Financial Clearance Memorandum (FCM) that was included in your award package specifies your
allowable costs, contains the final budget category amounts for which your agency was approved, and
notes any relevant revisions that were made to your original budget submission.
Audit
Work done by auditors, including both the Office of the Inspector General (OIG) and state or local
auditors, to examine financial statements and to review: (a) compliance with laws and regulations; (b)
economy and efficiency of operations; (c) effectiveness in achieving program results; and (d) allowability
of costs claimed against the award.
Authorized Officials
The authorized officials are the individuals in your organization who have final authority and
responsibility for all programmatic and financial decisions regarding this grant award. At the time of
award application, your agency listed the law enforcement executive (usually the Chief of Police, Sheriff,
etc.) and the government executive (usually the Mayor, Board President, etc.) for your agency. These
executives are listed on your Award Document and are understood to be your authorized officials. If any
of the executive information is incorrect, please submit the correct information to the COPS Office by
completing an official Change of Information form available online at www.cops.usdoj.gov.
Award Start Date
This is the date on or after which your agency is authorized to purchase or hire any allowable
equipment, services, personnel, or other costs that were approved by the COPS Office. The award start
date is found on your grant Award Document. Awardees may not expend funds prior to this date without
written approval from the COPS Office.
Career Law Enforcement Officer
The COPS Office statute defines a “career law enforcement officer” as a person hired on a permanent
basis who is authorized by law, or by a state or local public agency, to engage in or oversee the
prevention, detection, or investigation of violations of criminal laws.
52

COPS Community Policing Development (CPD) Program Owner's Manual

Catalog of Federal Domestic Assistance (CFDA)
The CFDA is an annual government-wide publication that contains a description and index of all forms
of federal assistance. Each program is assigned a “CFDA number,” which is used by auditors to track
award revenues under the Single Audit Act. It is also used in participating states by State Single Points of
Contact in conducting the required intergovernmental reviews under Executive Order 12372. The CFDA
number for the COPS CPD Program award is 16.710.
Closeout
This is the process in which the awarding agency, the COPS Office, determines that all applicable
administrative actions and all required work and conditions of the award have been completed and met
by the recipient and awarding agency.
Cognizant Federal Agency
Your Cognizant Federal Agency is generally the federal agency that provides your agency with the most
federal money. The Office of Management and Budget (OMB) may have already assigned your Cognizant
Federal Agency to you. If this is the first federal award that your organization has received, the U.S.
Department of Justice (DOJ) is your Cognizant Federal Agency.
Community Policing
Community policing is a philosophy that promotes organizational strategies, which support the
systematic use of partnerships and problem-solving techniques, to proactively address the immediate
conditions that give rise to public safety issues such as crime, social disorder, and fear of crime. All newly
hired, additional or rehired officers (or an equal number of redeployed veteran officers) funded under
COPS Office programs must engage in community policing activities.
Computer Aided Dispatch (CAD) System
A computer database that can track calls for service, maintain status of units available, provide various
reports, produce address histories, and support electronic mail. With the installation of integrated CAD
systems, officers are able to receive calls for service on their mobile data computers rather than over the
radio. Radios can then be used only for serious emergencies.
Consortium
A consortium is a group of two or more governmental entities that agree to form a partnership to
provide law enforcement services to their constituent communities.
COPS Office Finance Staff
The COPS Office Finance Staff handles your agency’s financial and budgetary needs related to this award.
A staff accountant has been assigned to your state, and is available to answer any questions that you
may have concerning the financial aspects of your grant. To identify your staff accountant, please call the
COPS Office Response Center at 800-421-6770, or visit the COPS Office website at www.cops.usdoj.gov.
COPS Office
The Office of Community Oriented Policing Services (COPS Office) is the division within the U.S.
Department of Justice that is the “grantor agency” for your award. The COPS Office is responsible for
assisting your agency with the administration and maintenance of your award for the entire award
period. You can reach the COPS Office at 800-421-6770.
COPS Program Manager
COPS Program Managers are trained to assist you with implementing and maintaining your Community
Policing Development award. A Program Manager is assigned to your project, and is available to answer
any questions that you may have concerning the administrative, programmatic, and substantive aspects
of your award. Your Program Manager can assist you with such matters as requesting an extension on
your award or modifying the award, and reviewing outlines for project deliverables. The name and
phone number of your COPS Program Manager is provided on the award congratulatory letter and
available by contacting the COPS Office Response Center at 800-421-6770.

53

COPS Community Policing Development (CPD) Program Owner's Manual

Data Universal Numbering System (DUNS) Number
Since FY2004, the Office of Management and Budget (OMB) has required all agencies applying for federal funding
to obtain this number prior to application. The DUNS number is a unique nine- or thirteen-digit identification
number that is assigned upon request to agencies by Dun & Bradstreet (D&B). This number will be used by
the federal government to better track grant recipient information throughout the grant cycle and to provide
consistent name and address data for electronic grant application systems. To obtain a DUNS number, visit the
Dun & Bradstreet website at www.dnb.com or call 866-705-5711.
Employer Identification Number (EIN) / OJP Vendor Number
This number is usually your agency’s nine-digit federal tax identification number as assigned to you by
the Internal Revenue Service (IRS). Your accounting/bookkeeping department should have this number.
In some cases, the EIN has been previously assigned to another agency within your jurisdiction. In this
instance, a new vendor number will be assigned to you by the Office of the Chief Financial Officer. The
newly assigned number is to be used for COPS Office administrative purposes only and should not be
used for IRS purposes.
Federally Recognized Tribe
Tribal entities that are recognized and eligible for funding and services from the BIA by virtue of their
status as Indian Tribes. They are acknowledged to have the immunities and privileges available to other
federally recognized Indian Tribes by virtue of their government-to-government relationship with the
United States as well as the responsibilities, power, limitations, and obligations of such tribes. Only
federally recognized tribes are eligible to apply for COPS Office tribal grant funds. For further information,
contact: BIA, Division of Tribal Government Services, MS-4631 – MIB, 1849 C Street NW, Washington, DC
20240, 202-208-2475.
Grant Monitoring Specialist
COPS Grant Monitoring Specialists are trained and available to assist you in addressing any compliancerelated questions regarding your award. Grant Monitoring Specialists plan and conduct site visits and officebased grant reviews. During the life of your award, you may be selected for a monitoring site visit to assess
your compliance with the terms and agreements of the award program, to review your community policing
initiatives, and to provide technical and administrative support for your award. Please contact the COPS Office
Response Center at 800-421-6770 if you have any compliance-related questions.
Grant/Award Number
The award number identifies your agency’s specific Community Policing Development award, and can
be found on your Award Document. This number should be used as a reference when corresponding
with the COPS Office. Your award number is in the following format: 2013-CKWX-0000 for grants
awarded in FY2013. The COPS Office tracks award information based upon this number.
Local Budget Cycle
Your agency’s fiscal year. Some common examples include January 1 to December 31, October 1 to
September 30, and July 1 to June 30. Some local budget cycles may extend up to 24 months.
Obligation of Funds
The COPS Office obligates federal funds when the Award Document is signed by the COPS Office
Director or his/her designated official. For the awardee, award funds are obligated when monies are
spent or orders are placed for purchasing approved technology or services under your Community
Policing Development award. The term “encumbrance” is often used at the local and state levels to
describe this type of transaction. Liquidated obligations are considered cash outlays or monies actually
spent. Unliquidated obligations are obligations incurred and recorded but not yet paid (accrual basis of
accounting) or not yet recorded and not yet paid (cash basis of accounting).

54

COPS Community Policing Development (CPD) Program Owner's Manual

Originating Agency Identifier (ORI) Number
This number is assigned by the FBI, and it is your agency’s unique identifier. The first two letters are your
state abbreviation, the next three numbers are your county’s code, and the final two numbers identify
your jurisdiction within your county. If your agency does not have an ORI number assigned by the FBI,
the COPS Office assigns a non-official ORI code to use as an agency identifier (in such cases, the last two
digits will be “ZZ”). It can be found on your Award Document. When you contact the COPS Office with a
question, please reference your ORI number (and/or your award number).
Primary Law Enforcement Authority
An agency with primary law enforcement authority is the agency that is the first responder to calls for
service, and has ultimate and final responsibility for the prevention, detection, and/or investigation of
violations of criminal laws within its jurisdiction.
The Public Safety Partnership and Community Policing Act of 1994
The COPS Office is charged with fulfilling the mandates of this law. The purposes of the law are to:

• Increase the number of community policing officers on the beat
• Provide additional and more effective training to law enforcement officers to enhance their problemsolving, service, and other skills needed in interacting with members of the community

• Encourage the development and implementation of innovative programs to permit members of the
community to assist law enforcement agencies in the prevention of crime

• Encourage the development of new technologies to assist law enforcement agencies in reorienting the
emphasis of their activities from reacting to crime to preventing crime.

System for Award Management (SAM)
The SAM database is the repository for standard information about federal financial assistance
applicants, recipients, and sub-recipients. Organizations that have previously submitted applications via
Grants.gov are already registered with SAM, as it is a requirement for Grants.gov registration. Please note,
however, that applicants must update or renew their SAM at least once per year to maintain an active
status. Information about registration procedures can be accessed at www.sam.gov.
Supplanting
For the purposes of your COPS Community Policing Development award, supplanting means replacing
state, local, or Bureau of Indian Affairs (BIA) funds that otherwise would have been spent on award
purposes with federal COPS Office funds. State, local, and tribal governments are prohibited from
supplanting throughout the award period. This means that your agency may not use COPS Office funds
to pay for any equipment/technology, services, personnel, or other items which, in the absence of
the COPS Office program, would otherwise have been funded with state and/or local funds, or funds
supplied by the BIA. The COPS Office funds must instead be used to supplement, or increase, your
budget on award purposes. For additional information on supplanting, please review Award Condition
#5 on page 8 in this manual.

55

COPS Community Policing Development (CPD) Program Owner's Manual

XI. APPENDIXES
Appendix A – List of Source Documents
A. Primary Sources
Public Safety Partnership and Community Policing Act of 1994, 42 U.S.C. 3796dd et seq.

B. Secondary Sources
Code of Federal Regulations (C.F.R.)/Office of Management and Budget (OMB):
4 C.F.R. Parts 101-105, Department of Justice/Government Accountability Office, “Joint Federal Claims
Collections Standards”
5 C.F.R. Part 1320, “Controlling the Paperwork Burden on the Public”
5 C.F.R. Part 151, “Political Activities of State and Local Officials or Employees”
28 C.F.R. Part 23, “Criminal Intelligence Systems Operating Policies”
28 C.F.R. Part 61, “Procedures for Implementing the National Environmental Policy Act”
28 C.F.R. Part 66, “Uniform Administrative Requirements for Grants and Cooperative Agreements to State
and Local Governments”
28 C.F.R. Part 67, “Government-wide Requirements for Drug-Free Workplaces (Grants)”
28 C.F.R. Part 69, “Government-wide New Restrictions on Lobbying”
28 C.F.R. Part 70, “Uniform Administrative Requirements for Grants and Agreements with Institutions of
Higher Education, Hospitals, and Other Non-Profit Organizations”
31 C.F.R. Part 205, “Treasury Department Regulations Implementing for Cash Management Improvement
Act of 1990”
2 C.F.R. Part 220 (OMB Circular A-21), “Cost Principles for Educational Institutions”
OMB Circular A-33, “Audits of Educational Institutions”
2 C.F.R. Part 225 (OMB Circular A-87), “Cost Principles for State and Local Governments”
2 C.F.R. Part 230 (OMB Circular A-122), “Cost Principles for Non-Profit Organizations”
OMB Circular A-129, “Managing Federal Credit Programs”
OMB Circular A-133, “Audits of States, Local Governments, and Non-Profit Organizations”
48 C.F.R. Part 31.000, et seq. (FAR-31.2), “Cost Principles for Commercial Organizations”
Executive Orders:
Executive Order 12291, “Regulations”
Executive Order 12372, 28 C.F.R. Part 30 “Intergovernmental Review of Federal Programs”
Executive Order 12547, “Non-Procurement Debarments and Suspension”

56

COPS Community Policing Development (CPD) Program Owner's Manual

Appendix B – Assurances and Certifications
Assurances
Several provisions of federal law and policy apply to all grant programs. The Office of Community Oriented
Policing Services needs to secure your assurance that the applicant will comply with these provisions. If
you would like further information about any of these assurances, please contact your state’s COPS Grant
Program Specialist at 800-421-6770.
By signing this form, the applicant assures that it will comply with all legal and administrative requirements
that govern the applicant for acceptance and use of federal grant funds. In particular, the applicant assures
us that:
1. It has been legally and officially authorized by the appropriate governing body (for example, mayor or city
council) to apply for this grant and that the persons signing the application and these assurances on its
behalf are authorized to do so and to act on its behalf with respect to any issues that may arise during
processing of this application.
2. It will comply with the provisions of federal law, which limit certain political activities of grantee
employees whose principal employment is in connection with an activity financed in whole or in part
with this grant. These restrictions are set forth in 5 U.S.C. § 1501, et seq.
3. It will comply with the minimum wage and maximum hours provisions of the Federal Fair Labor Standards
Act, if applicable.
4. It will establish safeguards, if it has not done so already, to prohibit employees from using their positions
for a purpose that is, or gives the appearance of being, motivated by a desire for private gain for
themselves or others, particularly those with whom they have family, business or other ties.
5. It will give the Department of Justice or the Comptroller General access to and the right to examine
records and documents related to the grant.
6. It will comply with all requirements imposed by the Department of Justice as a condition or
administrative requirement of the grant, including but not limited to: the requirements of 28 C.F.R. Part
66 and 28 C.F.R. Part 70 (governing administrative requirements for grants and cooperative agreements);
2 C.F.R. Part 225 (OMB Circular A-87), 2 C.F.R. Part 220 (OMB Circular A-21), 2 C.F.R. Part 230 (OMB Circular
A-122) and 48 C.F.R. Part 31.000, et seq. (FAR 31) (governing cost principles); OMB Circular A-133
(governing audits) and other applicable OMB circulars; the applicable provisions of the Omnibus Crime
Control and Safe Streets Act of 1968, as amended; 28 C.F.R. Part 38.1; the applicable COPS Application
Guidelines; the applicable COPS Grant Owner’s Manuals; and with all other applicable program
requirements, laws, orders, regulations, or circulars.
7. If applicable, it will, to the extent practicable and consistent with applicable law, seek, recruit and hire
qualified members of racial and ethnic minority groups and qualified women in order to further effective
law enforcement by increasing their ranks within the sworn positions in the agency.

57

COPS Community Policing Development (CPD) Program Owner's Manual

8. It will not, on the ground of race, color, religion, national origin, gender, disability or age, unlawfully exclude
any person from participation in, deny the benefits of or employment to any person, or subject any person
to discrimination in connection with any programs or activities funded in whole or in part with federal
funds. These civil rights requirements are found in the non-discrimination provisions of the Omnibus Crime
Control and Safe Streets Act of 1968, as amended (42 U.S.C. § 3789d); Title VI of the Civil Rights Act of 1964,
as amended (42 U.S.C. § 2000d); Section 504 of the Rehabilitation Act of 1973, as amended (29 U.S.C. § 794);
the Age Discrimination Act of 1975 (42 U.S.C. § 6101, et seq.); Title IX of the Education Amendments of 1972,
as amended (20 U.S.C. 1681 et seq.); and the corresponding DOJ regulations implementing those statutes
at 28 C.F.R. Part 42 (subparts C, D, E, G, and I). It will also comply with Executive Order 13279 Equal Treatment
for Faith-Based Organizations and its implementing regulations at 28 C.F.R. Part 38, which requires equal
treatment of religious organizations in the funding process and nondiscrimination of beneficiaries by FaithBased Organizations on the basis of belief or non-belief.
A. In the event that any court or administrative agency makes a finding of discrimination on grounds of
race, color, religion, national origin, gender, disability or age against the applicant after a due process
hearing, it agrees to forward a copy of the finding to the Office for Civil Rights, Office of Justice
Programs, 810 7th Street NW, Washington, DC 20531.
B. If your organization has received an award for $500,000 or more and has 50 or more employees, then
it has to prepare an Equal Employment Opportunity Plan (EEOP) and submit it to the Office for Civil
Rights (OCR), Office of Justice Programs, 810 7th Street NW, Washington, DC 20531, for review within
60 days of the notification of the award. If your organization received an award between $25,000 and
$500,000 and has 50 or more employees, your organization still has to prepare an EEOP, but it does
not have to submit the EEOP to OCR for review. Instead, your organization has to maintain the EEOP
on file and make it available for review on request. In addition, your organization has to complete
Section B of the Certification Form and return it to OCR. If your organization received an award for
less than $25,000; or if your organization has less than 50 employees, regardless of the amount of the
award; or if your organization is a medical institution, educational institution, nonprofit organization
or Indian tribe, then your organization is exempt from the EEOP requirement. However, your
organization must complete Section A of the Certification Form and return it to OCR.
9. Pursuant to Department of Justice guidelines (June 18, 2002 Federal Register (Volume 67, Number 117,
pages 41455-41472)), under Title VI of the Civil Rights Act of 1964, it will ensure meaningful access to its
programs and activities by persons with limited English proficiency.
10. It will ensure that any facilities under its ownership, lease or supervision which shall be utilized in the
accomplishment of the project are not listed on the Environmental Protection Agency’s (EPA) list of
Violating Facilities and that it will notify us if advised by the EPA that a facility to be used in this grant is
under consideration for such listing by the EPA.
11. If the applicant’s state has established a review and comment procedure under Executive Order 12372
and has selected this program for review, it has made this application available for review by the state
Single Point of Contact.
12. It will submit all surveys, interview protocols, and other information collections to the COPS Office for
submission to the Office of Management and Budget for clearance under the Paperwork Reduction Act
of 1995 if required.
13. It will comply with the Human Subjects Research Risk Protections requirements of 28 C.F.R. Part 46 if any
part of the funded project contains non-exempt research or statistical activities which involve human
subjects and also with 28 C.F.R. Part 22, requiring the safeguarding of individually identifiable information
collected from research participants.
58

COPS Community Policing Development (CPD) Program Owner's Manual

14. Pursuant to Executive Order 13043, it will enforce on-the-job seat belt policies and programs for
employees when operating agency-owned, rented or personally-owned vehicles.
15. It will not use COPS funds to supplant (replace) state, local, or Bureau of Indian Affairs funds that
otherwise would be made available for the purposes of this grant, as applicable.
16. If the awarded grant contains a retention requirement, it will retain the increased officer staffing level
and/or the increased officer redeployment level, as applicable, with state or local funds for a minimum of
12 months following expiration of the grant period.
17. It will not use any federal funding directly or indirectly to influence in any manner a Member of Congress,
a jurisdiction, or an official of any government, to favor, adopt, or oppose, by vote or otherwise, any
legislation, law ratification, policy or appropriation whether before or after the introduction of any bill,
measure, or resolution proposing such legislation, law, ratification, policy or appropriation as set forth in
the Anti-Lobby Act, 18 U.S.C. 1913.
18. In the event that a portion of grant reimbursements are seized to pay off delinquent federal debts
through the Treasury Offset Program or other debt collection process, it agrees to increase the nonfederal share (or, if the awarded grant does not contain a cost sharing requirement, contribute a nonfederal share) equal to the amount seized in order to fully implement the grant project.
19. None of the funds made available under this award may be distributed to the Association of Community
Organizations for Reform Now (ACORN) or its subsidiaries.
False statements or claims made in connection with COPS grants (including cooperative agreements) may
result in fines, imprisonment, disbarment from participating in federal grants or contracts, and/or any other
remedy available by law.
I certify that the assurances provided are true and accurate to the best of my knowledge.
Elections or other selections of new officials will not relieve the grantee entity of its obligations under
this grant.
__________________________________________________________
Signature of Government Executive/Financial Official

_____________________
Date

(For your electronic signature, please type in your name)

__________________________________________________________
Signature of Government Executive/Financial Official
(For your electronic signature, please type in your name)

59

_____________________
Date

COPS Community Policing Development (CPD) Program Owner's Manual

Certifications
Regarding Lobbying; Debarment, Suspension and Other Responsibility Matters; Federal Taxes and
Assessments; Drug-Free Workplace Requirements; and Coordination with Affected Agencies.
Although the Department of Justice has made every effort to simplify the application process, other
provisions of federal law require us to seek your agency’s certification regarding certain matters. Applicants
should read the regulations cited below and the instructions for certification included in the regulations
to understand the requirements and whether they apply to a particular applicant. Signing this form
complies with certification requirements under 28 C.F.R. Part 69, “New Restrictions on Lobbying,” 2 C.F.R. Part
2867, “Nonprocurement Debarment and Suspension,” Public Law 111-117 or the most recent applicable
appropriations Act, 28 C.F.R. Part 83, “Government-Wide Requirements for Drug-Free Workplace (Grants),” and
the coordination requirements of the Public Safety Partnership and Community Policing Act of 1994. The
certifications shall be treated as a material representation of fact upon which reliance will be placed when
the Department of Justice determines to award the covered grant.
1. Lobbying
As required by Section 1352, Title 31 of the U.S. Code, and implemented at 28 C.F.R. Part 69, for persons
entering into a grant or cooperative agreement over $100,000, as defined at 28 C.F.R. Part 69, the applicant
certifies that:
A.

No federal appropriated funds have been paid or will be paid, by or on behalf of the undersigned,
to any person for influencing or attempting to influence an officer or employee of any agency,
a member of Congress, an officer or employee of Congress, or an employee of a member of
Congress in connection with the making of any federal grant; the entering into of any cooperative
agreement; and the extension, continuation, renewal, amendment or modification of any federal
grant or cooperative agreement;

B.

If any funds other than federal appropriated funds have been paid or will be paid to any person
for influencing or attempting to influence an officer or employee of any agency, a member
of Congress, an officer or employee of Congress, or an employee of a member of Congress in
connection with this federal grant or cooperative agreement, the undersigned shall complete and
submit Standard Form – LLL, “Disclosure of Lobbying Activities,” in accordance with its instructions;
and

C.

The undersigned shall require that the language of this certification be included in the award
documents for all subawards at all tiers (including subgrants, contracts under grants and
cooperative agreements, and subcontracts) and that all sub-recipients shall certify and disclose
accordingly.

2. Debarment, Suspension and Other Responsibility Matters (Direct Recipient)
As required by Executive Order 12549, Debarment and Suspension, and implemented at 2 C.F.R. Part 2867,
for prospective participants in primary covered transactions, as defined at 2 C.F.R. Part 2867.20(a)- A. The
applicant certifies that it and its principals:
A.

Are not presently debarred, suspended, proposed for debarment, declared ineligible, sentenced
to a denial of federal benefits by a state or federal court, or voluntarily excluded from covered
transactions by any federal department or agency;

60

COPS Community Policing Development (CPD) Program Owner's Manual

B.

Have not within a three-year period preceding this application been convicted of or had a civil
judgment rendered against them for commission of fraud or a criminal offense in connection with
obtaining, attempting to obtain, or performing a public (federal, state or local) or private agreement
or transaction; violation of federal or state antitrust statutes or commission of embezzlement,
theft, forgery, bribery, falsification or destruction of records, making false statements, tax evasion
or receiving stolen property, making false claims, or obstruction of justice, or commission of any
offense indicating a lack of business integrity or business honesty that seriously and directly affects
your present responsibility;

C.

Are not presently indicted for or otherwise criminally or civilly charged by a governmental entity
(federal, state or local) with commission of any of the offenses enumerated in paragraph (B) of this
certification; and

D.

Have not within a three-year period preceding this application had one or more public transactions
(federal, state or local) terminated for cause or default.

3. Federal Taxes and Assessments
A.

A. If applicable, an applicant who receives an award in excess of $5,000,000 certifies that, to the best
of its knowledge and belief, the applicant has filed all Federal tax returns required during the three
years preceding the certification, has not been convicted of a criminal offense under the Internal
Revenue Code of 1986, and has not, more than 90 days prior to certification, been notified of any
unpaid Federal tax assessment for which the liability remains unsatisfied, unless the assessment
is the subject of an installment agreement or offer in compromise that has been approved by the
Internal Revenue Service and is not in default, or the assessment is the subject of a non-frivolous
administrative or judicial proceeding.

B.

B. The applicant certifies that it does not have any unpaid federal tax liability that has been assessed,
for which all judicial and administrative remedies have been exhausted or have lapsed, and that
is not being paid in a timely manner pursuant to an agreement with the authority responsible for
collecting the tax liability.

4. Drug-Free Workplace (Grantees Other Than Individuals)
As required by the Drug-Free Workplace Act of 1988, and implemented at 28 C.F.R. Part 83, for grantees/
recipients, as defined at 28 C.F.R. Part 83.660 –
A.

The applicant certifies that it will, or will continue to, provide a drug-free workplace by:
(i) Publishing a statement notifying employees that the unlawful manufacture, distribution,
dispensing, possession or use of a controlled substance is prohibited in the grantee’s workplace
and specifying the actions that will be taken against employees for violation of such prohibition;
(ii) Establishing an on-going drug-free awareness program to inform employees about –
(a) The dangers of drug abuse in the workplace;
(b) The grantee’s policy of maintaining a drug-free workplace
(c) Any available drug counseling, rehabilitation and employee assistance programs; and
(d) The penalties that may be imposed upon employees for drug-abuse violations occurring in
the workplace;

61

COPS Community Policing Development (CPD) Program Owner's Manual

(iii) Making it a requirement that each employee to be engaged in the performance of the grant be
given a copy of the statement required by paragraph (i);
(iv) Notifying the employee in the statement required by paragraph (i) that, as a condition of
employment under the grant, the employee will –
(a) Abide by the terms of the statement; and
(b) Notify the employer in writing of his or her conviction for a violation of a criminal drug
statute occurring in the workplace no later than five calendar days after such conviction;
(v) Notifying the agency, in writing, within 10 calendar days after receiving notice under
subparagraph (iv)(b) from an employee or otherwise receiving actual notice of such conviction.
Employers of convicted employees must provide notice, including position title, to: COPS Office,
145 N Street NE, Washington, DC 20530. Notice shall include the identification number(s) of each
affected grant;
(vi) Taking one of the following actions, within 30 calendar days of receiving notice under
subparagraph (iv)(b), with respect to any employee who is so convicted –
(a) Taking appropriate personnel action against such an employee, up to and including
termination, consistent with the requirements of the Rehabilitation Act of 1973, as amended; or
(b) Requiring such employee to participate satisfactorily in a drug abuse assistance or
rehabilitation program approved for such purposes by a federal, state or local health, law
enforcement or other appropriate agency;
(vii) Making a good faith effort to continue to maintain a drug-free workplace through
implementation of paragraphs (i), (ii), (iii), (iv), (v), and (vi).
Grantee Agency Name and Address:
B.

The grantee may insert in the space provided below the site(s) for the performance of work done in
connection with the specific grant:
Place of performance (street address, city, county, state, zip code)

____________________________________________________
____________________________________________________
Check □ if there are workplaces on file that are not identified here.
5. Coordination
The Public Safety Partnership and Community Policing Act of 1994 requires applicants to certify that there
has been appropriate coordination with all agencies that may be affected by the applicant’s grant proposal
if approved. Affected agencies may include, among others, the Office of the United States Attorney, state
or local prosecutors, or correctional agencies. The applicant certifies that there has been appropriate
coordination with all affected agencies.
Where the applicant is unable to certify to any of the statements in this Certifications form, he or she shall attach
an explanation to this application regarding the particular statement that cannot be certified. Please check
here □ if an explanation is attached to this application. Please note that the applicant is still required to sign the
Certifications form to certify to all the other applicable statements.

62

COPS Community Policing Development (CPD) Program Owner's Manual

Grantee Agency Name and Address:
_____________________________________________________________________________________
_____________________________________________________________________________________

Grantee IRS/ Vendor Number: ______________________________
False statements or claims made in connection with COPS grants (including cooperative agreements) may
result in fines, imprisonment, disbarment from participating in federal grants or contracts, and/or any other
remedy available by law.
I certify that the assurances provided are true and accurate to the best of my knowledge.
Elections or other selections of new officials will not relieve the grantee entity of its obligations under this grant.
__________________________________________________________
Signature of Law Enforcement Executive/Agency Executive

_____________________
Date

(For your electronic signature, please type in your name)

__________________________________________________________
Signature of Government Executive/Financial Official
(For your electronic signature, please type in your name)

63

_____________________
Date

COPS Community Policing Development (CPD) Program Owner's Manual

Appendix C – Community Policing Defined
Community policing is a philosophy that promotes organizational strategies that support the systematic use
of partnerships and problem-solving techniques, to proactively address the immediate conditions that give
rise to public safety issues such as crime, social disorder, and fear of crime.

Community policing is composed of three key components:

• Community Partnerships
• Organizational Transformation
• Problem Solving
Community Partnerships
Collaborative partnerships between the law enforcement agency and the individuals and organizations they
serve to develop solutions to problems and increase trust in police.
Community policing, recognizing that police rarely can solve public safety problems alone, encourages
interactive partnerships with relevant stakeholders. The range of potential partners is large and these
partnerships can be used to accomplish the two interrelated goals of developing solutions to problems
through collaborative problem solving and improving public trust. The public should play a role in
prioritizing and addressing public safety problems.

Other Government Agencies
Law enforcement organizations can partner with a number of other government agencies to identify
community concerns and offer alternative solutions. Examples of agencies include legislative bodies,
prosecutors, probation and parole, public works departments, neighboring law enforcement agencies,
health and human services, child support services, ordinance enforcement, and schools.

Community Members/Groups
Individuals who live, work, or otherwise have an interest in the community—volunteers, activists, formal
and informal community leaders, residents, visitors and tourists, and commuters—are a valuable resource
for identifying community concerns. These factions of the community can be engaged in achieving specific
goals at town hall meetings, neighborhood association meetings, decentralized offices/storefronts in the
community, and team beat assignments.

Nonprofits/Service Providers
Advocacy and community-based organizations that provide services to the community and advocate on its
behalf can be powerful partners. These groups often work with or are composed of individuals who share
common interests and can include such entities as victims groups, service clubs, support groups, issue
groups, advocacy groups, community development corporations, and the faith community.

Private Businesses
For-profit businesses also have a great stake in the health of the community and can be key partners
because they often bring considerable resources to bear in addressing problems of mutual concern.
Businesses can help identify problems and provide resources for responses, often including their own
security technology and community outreach. The local chamber of commerce and visitor centers can
also assist in disseminating information about police and business partnerships and initiatives, and crime
prevention practices.

64

COPS Community Policing Development (CPD) Program Owner's Manual

Media
The media represent a powerful mechanism by which to communicate with the community. They can
assist with publicizing community concerns and available solutions, such as services from government
or community agencies or new laws or codes that will be enforced. In addition, the media can have a
significant impact on public perceptions of the police, crime problems, and fear of crime.

Organizational Transformation
The alignment of organizational management, structure, personnel, and information systems to support
community partnerships and proactive problem-solving efforts.
The community policing philosophy focuses on the way that departments are organized and managed
and how the infrastructure can be changed to support the philosophical shift behind community
policing. It encourages the application of modern management practices to increase efficiency and
effectiveness. Community policing emphasizes changes in organizational structures to institutionalize
its adoption and infuse it throughout the entire department, including the way it is managed and
organized, its personnel, and its technology.

Agency Management
Under the community policing model, police management infuses community policing ideals throughout
the agency by making a number of critical changes in climate and culture, leadership, formal labor
relations, decentralized decision-making and accountability, strategic planning, policing and procedures,
organizational evaluations, and increased transparency.

Climate and culture
Changing the climate and culture means supporting a proactive orientation that values systematic problem
solving and partnerships. Formal organizational changes should support the informal networks and
communication that take place within agencies to support this orientation.

Leadership
Leaders serve as role models for taking risks and building collaborative relationships to implement
community policing and they use their position to influence and educate others about it. Leaders, therefore,
must constantly emphasize and reinforce community policing’s vision, values, and mission within their
organization and support and articulate a commitment to community policing as the predominant way of
doing business.

Labor relations
If community policing is going to be effective, police unions and similar forms of organized labor must
be a part of the process and function as partners in the adoption of the community policing philosophy.
Including labor groups in agency changes can ensure support for the changes that are imperative to
community policing implementation.

Decision-making
Community policing calls for decentralization both in command structure and decision-making.
Decentralized decision-making allows front-line officers to take responsibility for their role in community
policing. When an officer is able to create solutions to problems and take risks, he or she ultimately feels
accountable for those solutions and assumes a greater responsibility for the well-being of the community.
Decentralized decision-making involves flattening the hierarchy of the agency, increasing tolerance for
risk-taking in problem-solving efforts, and allowing officers discretion in handling calls. In addition, providing
sufficient authority to coordinate various resources to attack a problem and allowing officers the autonomy
to establish relationships with the community will help define problems and develop possible solutions.

65

COPS Community Policing Development (CPD) Program Owner's Manual

Strategic planning
The department should have a written statement reflecting a department-wide commitment to community
policing and a plan that matches operational needs to available resources and expertise. If a strategic plan
is to have value, the members of the organization should be well-versed in it and be able to give examples
of their efforts that support the plan. Components such as the organization’s mission and values statement
should be simple and communicated widely.

Policies
Community policing affects the nature and development of department policies and procedures to ensure
that community policing principles and practices have an effect on activities on the street. Problem solving
and partnerships, therefore, should become institutionalized in policies, along with corresponding sets of
procedures, where appropriate.

Organizational evaluations
In addition to the typical measures of police performance (arrests, response times, tickets issued, and crime
rates) community policing calls for a broadening of police outcome measures to include such things as
greater community satisfaction, less fear of crime, the alleviation of problems, and improvement in quality
of life. Community policing calls for a more sophisticated approach to evaluation—one that looks at how
feedback information is used, not only how outcomes are measured.

Transparency
Community policing involves decision-making processes that are more open than traditional policing.
If the community is to be a full partner, the department needs mechanisms for readily sharing relevant
information on crime and social disorder problems and police operations with the community.

Organizational Structure
It is important that the organizational structure of the agency ensures that local patrol officers have decisionmaking authority and are accountable for their actions. This can be achieved through long-term assignments,
the development of officers who are “generalists,” and using special units appropriately.

Geographic assignment of officers
With community policing, there is a shift to the long-term assignment of officers to specific neighborhoods
or areas. Geographic deployment plans can help enhance customer service and facilitate more contact
between police and citizens, thus establishing a strong relationship and mutual accountability. Beat
boundaries should correspond to neighborhood boundaries and other government services should
recognize these boundaries when coordinating government public-service activities.

Despecialization
To achieve community policing goals, officers have to be able to handle multiple responsibilities and take a
team approach to collaborative problem solving and partnering with the community. Community policing
encourages its adoption agency-wide, not just by special units, although there may be a need for some
specialist units that are tasked with identifying and solving particularly complex problems or managing
complex partnerships.

Resources and finances
Agencies have to devote the necessary human and financial resources to support community policing to
ensure that problem-solving efforts are robust and that partnerships are sustained and effective.

66

COPS Community Policing Development (CPD) Program Owner's Manual

Personnel
The principles of community policing need to be infused throughout the entire personnel system of an
agency including recruitment, hiring, selection, and retention of all law enforcement agency staff, from
sworn officers to civilians and volunteers. Personnel evaluations, supervision, and training must also be
aligned with the agencies’ community policing values.

Recruitment, hiring, and selection
Agencies need a systematic means of incorporating community policing elements into their recruitment,
selection, and hiring processes. Job descriptions should recognize community policing and problem-solving
responsibilities and encourage the recruitment of officers who have a “spirit of service,” instead of only a
“spirit of adventure.” A community policing agency also has to thoughtfully examine where it is seeking
recruits, whom it is recruiting and hiring, and what is being tested. Agencies are also encouraged to seek
community involvement in this process through the identification of competencies and participation in
review boards.

Personnel supervision/evaluations
Supervisors must tie performance evaluations to community policing principles and activities that are
incorporated into job descriptions. Performance, reward, and promotional procedures should support sound
problem-solving activities, proactive policing, community collaboration, and citizen satisfaction with police
services.

Training
Training at all levels—academy, field, and in-service—must support community policing principles and
tactics. It also needs to encourage creative thinking, a proactive orientation, communication and analytical
skills, and techniques for dealing with quality-of-life concerns and maintaining order. Officers can be trained to
identify and correct conditions that could lead to crime, raise public awareness, and engage the community
in finding solutions to problems. Field training officers and supervisors need to learn how to encourage
problem solving and help officers learn from other problem-solving initiatives. Until community policing is
institutionalized in the organization, training in its fundamental principles will need to take place regularly.

Information Systems (Technology)
Community policing is information-intensive and technology plays a central role in helping to provide ready
access to quality information. Accurate and timely information makes problem-solving efforts more effective
and ensures that officers are informed about the crime and community conditions of their beat. In addition,
technological enhancements can greatly assist with improving two-way communication with citizens and in
developing agency accountability systems and performance outcome measures.

Communication/access to data
Technology provides agencies with an important forum by which to communicate externally with the
public and internally with their own staff. To communicate with the public, community policing encourages
agencies to develop two-way communication systems through the Internet that allow for online reports,
reverse 911 and e-mail alerts, discussion forums, and feedback on interactive applications (surveys, maps),
thereby creating on-going dialogues and increasing transparency.
Technology encourages effective internal communication through memoranda, reports, newsletters,
e-mail and enhanced incident reporting, dispatch functions, and communications interoperability with
other entities for more efficient operations. Community policing also encourages the use of technology to
develop accountability and performance measurement systems that are timely and contain accurate metrics
and a broad array of measures and information.

67

COPS Community Policing Development (CPD) Program Owner's Manual

Community policing encourages the use of technology to provide officers with ready access to timely
information on crime and community characteristics within their beats, either through laptop computers
in their patrol cars or through personal data devices. In addition, technology can support crime/problem
analysis functions by enabling agencies to gather more detailed information about offenders, victims, crime
locations, and quality-of-life concerns, and to further enhance analysis.

SAFECOM Guidance
The Department of Homeland Security Office of Emergency Communications, in coordination with various
stakeholder groups, develops the annual SAFECOM Guidance on Emergency Communications Grants.
The guidance provides recommendations to grantees seeking funding for interoperable emergency
communications projects, including allowable costs, items to consider when funding emergency
communications projects, grants management best practices for emergency communications grants, and
information on standards that ensure greater interoperability. The guidance is intended to ensure that
federally-funded investments are compatible and support national goals and objectives for improving
interoperability nationwide. Grantees (including sub-grantees) that are using TRGP funds to support
emergency communications activities should comply with the latest version of SAFECOM Guidance,
including provisions on technical standards that ensure and enhance interoperable communications. The
most recent version of SAFECOM Guidance is available at: www.safecomprogram.gov/grant/Default.aspx.

Quality and accuracy of data
Information is only as good as its source and, therefore, it is not useful if it is of questionable quality and
accuracy. Community policing encourages agencies to put safeguards in place to ensure that information
from various sources is collected in a systematic fashion and entered into central systems that are linked
to one another and checked for accuracy so that it can be used effectively for strategic planning, problem
solving, and performance measurement.

Problem Solving
The process of engaging in the proactive and systematic examination of identified problems to develop and
evaluate effective responses.
Community policing emphasizes proactive problem solving in a systematic and routine fashion. Rather than
responding to crime only after it occurs, community policing encourages agencies to proactively develop
solutions to the immediate underlying conditions contributing to public safety problems. Problem solving
must be infused into all police operations and guide decision-making efforts. Agencies are encouraged to
think innovatively about their responses and view making arrests as only one of a wide array of potential
responses. A major conceptual vehicle for helping officers to think about problem solving in a structured
and disciplined way is the SARA (Scanning, Analysis, Response, and Assessment) problem-solving model.
Scanning: Identifying and prioritizing problems
The objectives of scanning are to identify a basic problem, determine the nature of that problem,
determine the scope of seriousness of the problem, and establish baseline measures. An inclusive list of
stakeholders for the selected problem is typically identified in this phase. A problem can be thought of as
two or more incidents similar in one or more ways and that is of concern to the police and the community.
Problems can be a type of behavior, a place, a person or persons, a special event or time, or a combination
of any of these. The police, with input from the community, should identify and prioritize concerns.
Analysis: Researching what is known about the problem
Analysis is the heart of the problem-solving process. The objectives of analysis are to develop an
understanding of the dynamics of the problem, develop an understanding of the limits of current responses,
establish correlation, and develop an understanding of cause and effect. As part of the analysis phase, it is
important to find out as much as possible about each aspect of the crime triangle by asking Who?, What?,
When?, Where?, How?, Why?, and Why Not? about the victim, offender, and crime location.
68

COPS Community Policing Development (CPD) Program Owner's Manual

Response: Developing solutions to bring about lasting reductions in the number and extent
of problems
The response phase of the SARA model involves developing and implementing strategies to address an
identified problem by searching for strategic responses that are both broad and uninhibited. The response
should follow logically from the knowledge learned during the analysis and should be tailored to the specific
problem. The goals of the response can range from either totally eliminating the problem, substantially
reducing the problem, reducing the amount of harm caused by the problem, or improving the quality of
community cohesion.
Assessment: Evaluating the success of the responses
Assessment attempts to determine if the response strategies were successful by understanding if the
problem declined and if the response contributed to the decline. This information not only assists the
current effort but also gathers data that build knowledge for the future. Strategies and programs can be
assessed for process, outcomes, or both. If the responses implemented are not effective, the information
gathered during analysis should be reviewed. New information may have to be collected before new
solutions can be developed and tested. The entire process should be viewed as circular rather than linear,
meaning that additional scanning, analysis, or responses may be required.
Using the crime triangle to focus on immediate conditions (victim/offender/ location)
To understand a problem, many problem solvers have found it useful to visualize links among the
victim, offender, and location (the crime triangle) and those factors that could have an impact on them,
for example, capable guardians for victims (e.g., security guards, teachers, and neighbors), handlers for
offenders (e.g., parents, friends, and probation), and managers for locations (e.g., business merchants, park
employees, and motel clerks). Rather than focusing primarily on addressing the root causes of a problem,
the police focus on the factors that are within their reach, such as limiting criminal opportunities and
access to victims, increasing guardianship, and associating risk with unwanted behavior.

69

COPS Community Policing Development (CPD) Program Owner's Manual

Appendix D – Sole Source Justification Facts
What is “sole source” procurement?
Sole source, or procurement by noncompetitive proposals, is procurement through solicitation of a
proposal from only one source, or after solicitation of a number of sources, competition is determined
inadequate. Sole source procurements must adhere to the standards set forth in the Uniform Administrative
Requirements, 28 C.F.R. § 66.36 or 28 C.F.R. § 70 (as applicable).

When is sole source approval required by the COPS Office?
A grant recipient must request written approval from the COPS Office for sole source procurements in excess
of $100,000 prior to purchasing equipment, technology or services, obligating funding for a contract, or
entering into a contract with grant funds. For the purchase of equipment, technology or services under a
COPS grant award, grant recipients must follow their own policies and procedures on procurement as long
as those requirements conform to the federal procurement requirements set forth in 28 C.F.R. § 66.36 and
28 C.F.R. § 70 (as applicable). A sole source justification request should be submitted if a grant recipient
determines that the award of a contract through a competitive process is infeasible, and if one or more of
the following circumstances apply:
1.

The item/service is available only from one source

2.

The public exigency or emergency for the requirement will not permit a delay resulting from
competitive solicitation

3.

Competition is determined inadequate after solicitation of a number of sources

What documentation must be submitted to the COPS Office for sole source approval?
Requests for sole source procurements of equipment, technology, or services in excess of $100,000 must
be submitted to the COPS Office in writing, confirming that the award of the contract through full and open
competition is infeasible. Please note that a justification must be submitted for each vendor providing goods
or services in excess of $100,000.
To ensure that all of the necessary information is included and submitted to the COPS Office, the following
checklist can be used when preparing your agency’s sole source request:
Letterhead – The sole source request must be signed by an authorized representative and submitted on
grantee department letterhead, and must include the agency ORI and the grant number for which the
approval is being sought. The request should also include the following information:
Section I. Description of Project – A brief description of the project, the amount to be designated for the
sole source procurement, and the purpose of the contract.
Section II. Reason for Request
1.

An explanation as to why full and open competition is infeasible (e.g., why it is necessary to contract in a
noncompetitive manner) and

2.

Which one (or more) of the three required categories identified below applies to the requested sole
source procurement transaction(s).
[ ] The item/service is available only from one source;
[ ] The public exigency or emergency for the requirement will not permit a delay resulting from
competitive solicitation; and/or
[ ] Competition is determined inadequate after solicitation of a number of sources.
70

COPS Community Policing Development (CPD) Program Owner's Manual

Section III. Supporting Documentation – The information below should support the applicable
category(ies) identified in Section II.
1.

If the item/service is available only from one source, please include the following:

• Uniqueness of items/services to be procured from the proposed contractor or vendor (compatibility,
patent issues, etc.);

• How the agency determined that the item/service is only available from one source (e.g., market
survey results, independent agency research, patented or proprietary system);

• Explanation of need for contractor’s expertise linked to the current project (e.g., knowledge of

project management, responsiveness, experience of contractor personnel, prior work on earlier
phases of project); and/or

• Any additional information that would support the case.
2.

If the public exigency or emergency for the requirement will not permit a delay resulting from
competitive solicitation, please include the following:

• Explanation of the specific public emergency;
• Impact on project if deadline/dates are not met;
• When the contractual coverage is required by your department and why; and/or
• Any additional information that would support the case.
3.

If competition is determined inadequate after solicitation of a number of sources, please include the
following:

• Results of a market survey to determine competition availability;
• If no survey is conducted, please explain why not; and/or
• Any additional information that would support the case.
Section IV. Best Interest Statement – A statement declaring that this action/choice is in the best interest
of the agency.
Failure to provide all of the necessary information will delay the processing of your request. Your agency will be
contacted if any of the identified information is missing or if additional supporting documentation is required.
The COPS Office will notify your agency in writing after completion of the review.
Please be advised that conflicts of interest are prohibited under the procurement standards set forth in 28
C.F.R. § 66 and 28 C.F.R. § 70.

Contact the COPS Office
If you have any questions regarding the federal requirements that guide procurement procedures, please
contact your COPS Program Manager.
For more information about COPS Office programs and resources, please call the COPS Office Response
Center at 800-421-6770, or visit the COPS Office online at www.cops.usdoj.gov.

71

COPS Community Policing Development (CPD) Program Owner's Manual

Appendix E – Conference Reporting Requirements
Quarterly Report on Conference Costs

Component:

Telephone:

Point of Contact:

Email:

Conferences/Events
Conference Title:
Event Type

Non-Federal
Facility

Conference over
$20,000

Non-Federal
Facility

Conference over
$20,000

Non-Federal
Facility

Conference over
$20,000

Conference Date (Start & End)
Facility Name
City and State
Number of Federal Attendees
Number of non-Federal
Attendees
Total Number of Attendees
Purpose of the Conference:
Conference Costs:
Conference/Meeting Space
(incld. Break out Room Cost)

$0.00

$0.00

$0.00

A/V Equipment & Services

$0.00

$0.00

$0.00

Other Equipment Costs

$0.00

$0.00

$0.00

Printing and Distribution

$0.00

$0.00

$0.00

Gov't Provided Meals

$0.00

$0.00

$0.00

Refreshments

$0.00

$0.00

$0.00

M&IE

$0.00

$0.00

$0.00

Lodging

$0.00

$0.00

$0.00

Transportation

$0.00

$0.00

$0.00

Local Transportation

$0.00

$0.00

$0.00

Conference Planner

$0.00

$0.00

$0.00

Conference Facilitator

$0.00

$0.00

$0.00

Other Costs

$0.00

$0.00

$0.00

Total Conference Cost

$0.00

$0.00

$0.00

Average Cost per Attendee

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

Describe any issues encountered
in determining the costs related
to the conference1:
Description of contracting
procedures2:
For Events in Non-federal Facilities Only
Total Original Cost Estimate
Variance (Actual vs. Estimated)
Variance Justification3:

1

Attach additional pages to explain methodology if you are unable to capture costs as described in Policy 08-08 or if any costs appear to be out of
the ordinary.
2

Attach additional pages to explain contracting procedures.
Use Attachment C to provide a justification narrative for all events in which the actual cost exceeds the estimate, the justification needs to be
itemized.
3

72

1

COPS Community Policing Development (CPD) Program Owner's Manual

Appendix F – Consultant/Contractor Rate Information Sheet
Awardee Guidelines on Consultant Rate Approval Requests
Compensation for individual consultant services procured under a COPS Office grant must be reasonable
and allocable in accordance with 2 C.F.R. Part 225 (OMB Circular A-87) (Cost Principles for State, Local, and
Indian Tribal Governments), 2 C.F.R. Part 220 (OMB Circular A-21) (Cost Principles for Educational Institutions),
2 C.F.R. Part 230 (OMB Circular A-122) (Cost Principles for Non-Profit Organizations), and 48 C.F.R. Part 31.000,
et seq. (FAR 31.2) (Cost Principles for Commercial Organizations), as applicable, and consistent with that paid
for similar services in the marketplace.
Unless otherwise approved by the COPS Office, approved consultant rates will be based on the salary
a consultant receives from his or her primary employer, as applicable, up to $550 per day. If individuals
receive fringe benefits from their primary employer, such fringe benefit costs should not be included in
the calculation of consultant rates. For consultant or contractor rates which exceed $550 per day, the COPS
Office requires written justification if the consultants or contractors are hired through a noncompetitive
bidding process. The awardee agency must provide justification for any such rate in excess of $550 per
day and receive COPS Office approval of that rate before drawing down grant funds. Any jurisdiction that
does not provide sufficient written justification will be limited to $550 per day for each consultant and/or
contractor. Please note that this does not mean that the rate can or should be $550 for all consultants.
Note: Consultant and contractor daily rates do not include travel or subsistence, but may include
preparation, evaluation, and travel time.

Guidance for requesting a consultant rate based on employment

• Consultants Associated with Educational Institutions (including state-run educational

institutions). If representing the academic institution, the maximum rate of compensation that
will be allowed is the consultant’s academic salary projected for 12 months, divided by 260. These
individuals normally receive fringe benefits which include sick leave for a full 12-month period, even
though they may only work 9 months per year in their academic positions. This does not apply to
individuals providing consultant work outside of their academic commitments. In such cases, the rate
of compensation will be based on reasonable cost principles and requires documentation supporting
the requested rate.

• Consultants Employed by State and Local Government. Compensation for these consultants will

be allowed only when the unit of government will not provide these services without cost. If a state or
local government employee is providing services under a federal grant and is representing his or her
agency without pay from its respective unit of government, the rate of compensation is not to exceed
the daily salary rate for the employee paid by the unit of government. If the state or local government
employee is providing services under a federal grant and is not representing his or her agency, the
rate of compensation is based on the necessary and reasonable cost principles. Please note that under
the nonsupplanting requirement of the COPS Office statute, COPS award funds may not be used to
supplant (replace) local funding which otherwise would have been spent on consultants employed
by state and/or local government. The statute bars federal funding of existing consultants and also
of newly hired consultants that a community is committed to fund in the absence of a COPS Office
award.

• Consultants Employed by Commercial and Not-For-Profit Organizations. These organizations

are normally subject to competitive bidding procedures. Thus, if they have been selected through
competitive bidding, they are not subject to the $550 per day maximum compensation threshold. In
those cases where an individual has authority to consult without employer involvement, the rate of
compensation should not exceed the individual’s daily salary rate paid by his or her employer, subject
to the $550 limitation.

73

COPS Community Policing Development (CPD) Program Owner's Manual

To request approval of a consultant rate in excess of $550 per day, please submit the signed request on
awardee department letterhead, and include the agency ORI and the award number for which the approval
is being sought.
Please include the following:

• Description of the services to be provided by the consultant(s) or contractor(s), including the following:
—— The number of days and hours to be worked by each consultant/contractor
—— The daily rate of each consultant/contractor that exceeds $550/day (indicate fringe benefits, if
applicable)

• A resume or curriculum vitae (CV) for each consultant or contracted individual whose rate exceeds
$550 per day.

• Documented prior instances when a similar rate has been charged by or paid to the consultant/
contractor.

• If the consultant is not self-employed and has a primary employer, documentation showing that

the requested daily rate is proportionate to the consultant’s regular salary (e.g., pay stubs, letter from
employer).

• Optional: You may submit other important information about the consultant(s) or contractor(s) at

this time, such as letters of reference; lists of any relevant publications, papers, or honors; advanced
experience as a practitioner or academic in the subject area; advanced training relating to the focus of
your project; and/or any unique circumstances which you feel should be considered as the COPS Office
reviews your proposed consultant/contractor rates.

To request approval of a consultant/contractor rate in excess of $550 per day, please return this information
to your Grant Program Specialist or project manager as soon as possible to expedite the consultant/
contractor rate review process.

Contact the COPS Office
For more information about COPS Office programs and resources, please call the COPS Office Response
Center at 800-421-6770, or visit the COPS Office online at www.cops.usdoj.gov.
U.S. Department of Justice
Office of Community Oriented Policing Services
145 N Street NE
Washington, DC 20530

74

U.S. Department of Justice
Office of Community Oriented Policing Services
145 N Street NE
Washington, DC 20530
To obtain details on COPS programs, call the COPS Office Response Center at 800-421-6770.
Visit the COPS Office online at www.cops.usdoj.gov.

August 2013

